Exhibit 10.4
CONFIDENTIAL TREATMENT REQUESTED BY USG CORPORATION — CONFIDENTIAL PORTIONS OF
THIS DOCUMENT HAVE BEEN REDACTED AND HAVE BEEN SEPARATELY FILED WITH THE
COMMISSION
EXECUTION COPY
 
PLEDGE AND SECURITY AGREEMENT
dated as of January 7, 2009
among
USG CORPORATION,
as Borrower,
The Other Grantors Party Hereto
and
JPMORGAN CHASE BANK, N.A.,
as Administrative Agent
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

          ARTICLE I   DEFINITIONS  
SECTION 1.01. Terms Defined in Credit Agreement
    1  
SECTION 1.02. Terms Defined in UCC
    1  
SECTION 1.03. Definitions of Certain Terms Used Herein
    1     ARTICLE II   GRANT OF SECURITY INTEREST  
SECTION 2.01. Security Interest
    4     ARTICLE III   REPRESENTATIONS AND WARRANTIES  
SECTION 3.01. Title, Perfection and Priority
    5  
SECTION 3.02. Type and Jurisdiction of Organization, Organizational and
Identification Numbers
    5  
SECTION 3.03. Principal Location
    5  
SECTION 3.04. Collateral Locations
    5  
SECTION 3.05. Deposit Accounts
    6  
SECTION 3.06. Exact Names
    6  
SECTION 3.07. Perfection Certificate
    6  
SECTION 3.08. Validity of Security Interest
    6  
SECTION 3.09. Security Interest as Security Only
    6  
SECTION 3.10. Accounts
    6  
SECTION 3.11. Inventory
    7  
SECTION 3.12. Intellectual Property
    7  
SECTION 3.13. Filing Requirements
    8  
SECTION 3.14. No Financing Statements, Security Agreements
    8     ARTICLE IV   COVENANTS  
SECTION 4.01. General
    8  
SECTION 4.02. Accounts
    10  
SECTION 4.03. Inventory
    11  
SECTION 4.04. Intellectual Property
    11  
SECTION 4.05. Collateral Access Agreements
    11  
SECTION 4.06. Change of Name or Location; Change of Fiscal Year
    12  

 



--------------------------------------------------------------------------------



 



          ARTICLE V   REMEDIES  
SECTION 5.01. Remedies
    13  
SECTION 5.02. Grantor’s Obligations Upon an Event of Default
    14  
SECTION 5.03. Grant of Intellectual Property License
    14     ARTICLE VI   ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY  
SECTION 6.01. Account Verification
    15  
SECTION 6.02. Authorization for Secured Party to Take Certain Action
    15     ARTICLE VII   COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS;
DEPOSIT ACCOUNTS  
SECTION 7.01. Collection of Accounts
    17  
SECTION 7.02. Covenant Regarding New Deposit Accounts
    18  
SECTION 7.03. Cash Dominion Periods; Application of Proceeds
    18     ARTICLE VIII   GENERAL PROVISIONS  
SECTION 8.01. Waivers
    20  
SECTION 8.02. Limitation on Administrative Agent’s and Lenders’ Duty with
Respect to the Collateral
    20  
SECTION 8.03. Compromises and Collection of Collateral
    21  
SECTION 8.04. Secured Party Performance of Debtor Obligations
    21  
SECTION 8.05. Specific Performance of Certain Covenants
    22  
SECTION 8.06. Dispositions Not Authorized
    22  
SECTION 8.07. No Waiver; Amendments; Cumulative Remedies
    22  
SECTION 8.08. Limitation by Law; Severability of Provisions
    22  
SECTION 8.09. Reinstatement
    23  
SECTION 8.10. Benefit of Agreement
    23  
SECTION 8.11. Survival of Representations
    23  
SECTION 8.12. Headings
    23  
SECTION 8.13. Termination
    23  
SECTION 8.14. Additional Subsidiaries
    24  
SECTION 8.15. Right of Setoff
    24  
SECTION 8.16. Lien Absolute
    25  
SECTION 8.17. Release
    25  
SECTION 8.18. Entire Agreement
    26  

ii



--------------------------------------------------------------------------------



 



         
SECTION 8.19. Governing Law; Jurisdiction; Consent to Service of Process
    26  
SECTION 8.20. WAIVER OF JURY TRIAL
    26  
SECTION 8.21. Taxes and Expenses; Indemnity
    27  
SECTION 8.22. Counterparts
    28     ARTICLE IX   NOTICES  
SECTION 9.01. Sending Notices
    28     ARTICLE X   THE ADMINISTRATIVE AGENT  

         
Schedule 1
      Subsidiary Grantors  
Exhibit A
      Information for each Grantor  
Exhibit B
      Collateral Deposit Accounts  
Exhibit C
      Financing Statement Filing Offices  
Exhibit D
      Form of New Subsidiary Supplement

iii



--------------------------------------------------------------------------------



 



PLEDGE AND SECURITY AGREEMENT
          THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”) is entered into
as of January 7, 2009, among USG Corporation, a Delaware corporation (the
“Borrower”), each Subsidiary identified on Schedule I hereto and each other
Subsidiary that becomes a party to this Agreement after the Restatement
Effective Date pursuant to Section 8.14 hereof (each such Subsidiary and the
Borrower, a “Grantor” and, collectively, the “Grantors”) and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the lenders party to the Credit Agreement referred to below.
PRELIMINARY STATEMENT
          Reference is made to the Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, the Administrative Agent and Goldman
Sachs Credit Partners, L.P., as syndication agent. Each Grantor is entering into
this Agreement in order to induce the Lenders to enter into and extend credit to
the Borrower under the Credit Agreement and to secure the Secured Obligations.
          ACCORDINGLY, the Grantors and the Administrative Agent, on behalf of
the Lenders, hereby agree as follows:
ARTICLE I
DEFINITIONS
          SECTION 1.01. Terms Defined in Credit Agreement. All capitalized terms
used herein and not otherwise defined shall have the meanings assigned to such
terms in the Credit Agreement.
          SECTION 1.02. Terms Defined in UCC. Terms defined in the UCC which are
not otherwise defined in this Agreement are used herein as defined in the UCC.
          SECTION 1.03. Definitions of Certain Terms Used Herein. As used in
this Agreement, in addition to the terms defined in the preamble hereto and in
the Preliminary Statement, the following terms shall have the following
meanings:
          “Accounts” means all rights to payment, whether or not earned by
performance, for the sale or lease of goods or the rendition of services, in
each case in the ordinary course of the Grantors’ business, whether such rights
constitute or are evidenced by any Account (as defined in Article 9 of the UCC),
Chattel Paper, Instrument or General Intangible.

 



--------------------------------------------------------------------------------



 



          “Article” means a numbered article of this Agreement, unless another
document is specifically referenced.
          “Cash Dominion Period” means any of (a) a period commencing on the
date on which Excess Availability shall have been less than the Threshold Amount
for five (5) consecutive Business Days and ending on the first date thereafter
on which Excess Availability shall have been equal to or greater than the
Threshold Amount for thirty (30) consecutive calendar days and (b) a period
during which an Event of Default has occurred and is continuing. For purposes of
clarity, if, during the continuance of a Cash Dominion Period triggered by an
event described in either clause (a) or (b) of this definition, an event
described in clause (a) or (b) of this definition shall occur, then such Cash
Dominion Period shall be deemed not to have terminated until such time as a Cash
Dominion Period would no longer exist under both clauses (a) and (b) of this
definition.
          “Cash Dominion Period Notice” shall have the meaning set forth in
Section 7.03(a).
          “Cash Dominion Termination Notice” shall have the meaning set forth in
Section 7.03(a).
          “Cash Dominion Termination Period” shall have the meaning set forth in
Section 7.03(a).
          “Collateral” shall have the meaning set forth in Article II.
          “Collateral Access Agreement” means any landlord waiver or other
agreement (as such waiver or agreement may be amended, restated or otherwise
modified from time to time), in form and substance reasonably satisfactory to
the Administrative Agent, pursuant to which a mortgagee or lessor of real
property on which Collateral is stored or otherwise located, or a bailee,
consignee or similar Person with respect to any warehouse, processor or
converter facility or other location where Collateral is stored or located,
(a) acknowledges the Lien of the Administrative Agent, on behalf of the Secured
Parties, in respect of such Collateral, (b) waives or, in the reasonable
discretion of the Administrative Agent, subordinates on terms reasonably
acceptable to the Administrative Agent any Lien or other claim that such Person
may assert against such Collateral and (c) where applicable, grants to the
Administrative Agent reasonable access to and use of such real property or
facility, as the case may be, following the occurrence and during the
continuance of an Event of Default, to assemble, complete and sell such
Collateral.
          “Collateral Access Agreement Deadline” means the date that is 90 days
(or such longer period as the Administrative Agent, in its sole discretion, may
agree) after the Restatement Effective Date.
          “Collateral Deposit Account” means, with respect to each Grantor, any
lockbox account maintained by such Grantor to which any cash, checks or other
similar payments constituting payments made in respect of Accounts and/or
proceeds of Inventory are or are to be remitted and all Deposit Accounts
maintained by such Grantor into which any such payments are directed to be
deposited, as well as any other Deposit

2



--------------------------------------------------------------------------------



 



Accounts maintained by such Grantor into which any cash, checks or other similar
payments constituting payments made in respect of Accounts and/or proceeds of
Inventory are or are to be deposited.
          “Collateral Deposit Account Bank” means each bank or other financial
institution at which any Grantor maintains a Collateral Deposit Account.
          “Collateral Report” means any certificate (including any Borrowing
Base Certificate), report or other document delivered by any Grantor to the
Administrative Agent relating to the Collateral pursuant to any Loan Document.
          “Collection Account” shall have the meaning set forth in
Section 7.03(a).
          “Control” shall have the meaning set forth in Section 9-104 or
Section 9-105, as applicable, of Article 9 of the UCC.
          “Control Agreement Deadline” shall have the meaning set forth in
Section 7.01(a).
          “Copyrights” means, with respect to any Person, all of such Person’s
right, title and interest in and to the following: (a) all copyrights, rights
and interests in copyrights, works protectable by copyright, copyright
registrations, and copyright applications; (b) all renewals of any of the
foregoing; (c) all licenses of the foregoing; and (d) the rights corresponding
to the use or sublicense of any of the foregoing throughout the world.
          “Deposit Account Control Agreement” means an agreement, in form and
substance reasonably satisfactory to the Administrative Agent, among any
Grantor, a Collateral Deposit Account Bank and the Administrative Agent with
respect to Control of the Collateral Deposit Accounts listed therein and the
disposition of funds on deposit in such Collateral Deposit Accounts.
          “Exhibit” refers to a specific exhibit to this Agreement (as amended
or supplemented from time to time in accordance with this Agreement or any
Supplement), unless another document is specifically referenced.
          “Financing Statement” means, with respect to any Grantor, each UCC
financing statement naming the Administrative Agent as secured party and such
Grantor as debtor and describing the Collateral in a manner consistent with the
requirements set forth in Section 4.01(b).
          “Intellectual Property” means the collective reference to all
intellectual and similar property of every kind and nature, including
inventions, designs, Patents, Copyrights, Trademarks, trade secrets, domain
names, confidential or proprietary technical and business information, know how
or other data or information, software and databases and all embodiments or
fixations thereof and related documentation, registrations and franchises, and
all additions, improvements and accessions to, and books and records describing
or used in connection with, any of the foregoing.

3



--------------------------------------------------------------------------------



 



          “Inventory” shall have the meaning set forth in Article 9 of the UCC.
          “Patents” means, with respect to any Person, all of such Person’s
right, title and interest in and to: (a) any and all patents and patent
applications; (b) all inventions and improvements described and claimed therein;
(c) all reissues, divisions, continuations, renewals, extensions and
continuations-in-part thereof; (d) all licenses of the foregoing; and (e) all
rights corresponding to the use or sublicense of any of the foregoing throughout
the world.
          “Proceeds” shall have the meaning set forth in Article 9 of the UCC.
          “Section” means a numbered section of this Agreement, unless another
document is specifically referenced.
          “Security Interest” has the meaning assigned to such term in
Section 2.01.
          “Specified L&W Grantors” means, collectively, each of L & W Supply
Corporation, a Delaware corporation, California Wholesale Material Supply, LLC,
a Delaware limited liability company, Livonia Building Materials, LLC, a
Michigan limited liability company, and River City Materials, Inc., an Arkansas
corporation, in each case for so long as such entity is required to be a Grantor
hereunder.
          “Supplement” shall have the meaning set forth in Section 8.14.
          “Trademarks” means, with respect to any Person, all of such Person’s
right, title and interest in and to the following: (a) all trademarks (including
service marks), trade names, trade dress and trade styles and the registrations
and applications for registration thereof; (b) all licenses of the foregoing,
whether as licensee or licensor; (c) all renewals of the foregoing; and (d) all
rights corresponding to the use or sublicense of any of the foregoing throughout
the world.
          The foregoing definitions shall be equally applicable to both the
singular and plural forms of the defined terms.
ARTICLE II
GRANT OF SECURITY INTEREST
          SECTION 2.01. Security Interest. As security for the payment or
performance, as the case may be, in full of the Secured Obligations, each
Grantor hereby pledges, assigns and grants to the Administrative Agent, its
successors and permitted assigns, on behalf of and for the benefit of the
Secured Parties, a security interest in all of such Grantor’s right, title and
interest in (a) Accounts, and Proceeds in respect thereof, whether now owned by
or owing to, or hereafter acquired by or arising in favor of, such Grantor
(including under any trade name or derivations thereof), and regardless of where
located, (b) Inventory, and Proceeds in respect thereof, whether now owned by,
or hereafter acquired by, such Grantor (including under any trade name or
derivations thereof), and regardless of where located, and (c) all Collateral
Deposit Accounts of such

4



--------------------------------------------------------------------------------



 



Grantor (all of the assets referenced in the immediately preceding clauses (a),
(b) and (c), and all such right, title and interest therein, are collectively
referred to as the “Collateral”; the security interest in the Collateral granted
pursuant to this Section 2.01 is referred to as the “Security Interest”).
ARTICLE III
REPRESENTATIONS AND WARRANTIES
          Each Grantor represents, warrants and covenants to and with the
Secured Parties that:
          SECTION 3.01. Title, Perfection and Priority. Such Grantor has good
and valid rights in or the power to transfer the Collateral and title to the
Collateral with respect to which it has purported to grant the Security Interest
hereunder, free and clear of all Liens except for Liens permitted under
Section 4.01(g), and has full power and authority to grant to the Administrative
Agent, for the benefit of the Secured Parties, the Security Interest pursuant
hereto and to execute, deliver and perform its obligations in accordance with
the terms of this Agreement, without the consent or approval of any other Person
other than any consent or approval that has been obtained, except such consents
or approvals the failure of which to have been obtained will not impair the
Security Interest. When a properly completed Financing Statement has been filed
in the appropriate office against such Grantor in the applicable location listed
on Exhibit C (or, in the case of any Grantor that becomes a party hereto after
the Restatement Effective Date, in the jurisdiction of organization of such
Grantor specified in Schedule I to the Supplement for such Grantor) and any
applicable filing fees or taxes are paid in connection with such filing, the
Administrative Agent will have a fully perfected first priority security
interest in that Collateral of such Grantor in which a security interest may be
perfected by filing a UCC financing statement, subject only to Liens permitted
under Section 4.01(g).
          SECTION 3.02. Type and Jurisdiction of Organization, Organizational
and Identification Numbers. The type of entity of such Grantor, its state of
organization, the organizational number issued to it by its state of
organization and its federal employer identification number are set forth on
Exhibit A.
          SECTION 3.03. Principal Location. The location of such Grantor’s place
of business (if it has only one) or its chief executive office (if it has more
than one place of business) is disclosed in Exhibit A. In addition, such Grantor
has no other places of business where books and records with respect to the
Collateral are maintained, except those set forth in Exhibit A.
          SECTION 3.04. Collateral Locations. All of such Grantor’s locations
where Collateral is located are listed on Exhibit A. All of said locations are
owned by such Grantor except for locations (a) which are leased by the Grantor
as lessee and designated in Exhibit A and (b) at which Inventory is held in a
public warehouse or is otherwise held by a bailee or on consignment as
designated in Exhibit A.

5



--------------------------------------------------------------------------------



 



          SECTION 3.05. Deposit Accounts. Exhibit B sets forth a complete list
of the Collateral Deposit Accounts of such Grantor, including, with respect to
each such Collateral Deposit Account, each depositary institution’s name and
location and such Grantor’s account number.
          SECTION 3.06. Exact Names. Such Grantor’s name, as set forth on
Exhibit A, is the exact name as it appears in such Grantor’s organizational
documents, as amended, as filed with such Grantor’s jurisdiction of
organization. Such Grantor has not, during the past two years prior to the
Restatement Effective Date, been known by or used any other corporate or
fictitious name, or been a party to any merger or consolidation, or been a party
to any acquisition, in each case except as otherwise specified in the Perfection
Certificate or any certificate delivered to the Administrative Agent pursuant to
Section 4.01(f).
          SECTION 3.07. Perfection Certificate. The Perfection Certificate has
been duly prepared, completed and executed by the Borrower and the information
set forth therein with respect to each Grantor is correct and complete as of the
Restatement Effective Date, and the Financing Statements (including any
amendments thereto) prepared by the Administrative Agent based upon the
information provided to the Administrative Agent in the Perfection Certificate
for filing in each governmental, municipal or other office specified in Section
2(d) to the Perfection Certificate (or specified by notice from the Borrower to
the Administrative Agent after the Restatement Effective Date in the case of
filings, recordings or registrations required by Section 5.10 of the Credit
Agreement or Sections 4.01 and 4.06 hereof) are all the filings, recordings and
registrations that are necessary to perfect a security interest in favor of the
Administrative Agent (for the benefit of the Secured Parties) in respect of all
the Collateral in which the Security Interest may be perfected by filing,
recording or registering in the U.S. (or any political subdivision thereof), and
no further or subsequent filing, refiling, recording, rerecording, registration
or reregistration is necessary in any such jurisdiction, except as provided
under applicable law with respect to the filing of continuation statements.
          SECTION 3.08. Validity of Security Interest. The Security Interest
constitutes a legal and valid security interest in all the Collateral securing
the payment and performance of the Secured Obligations.
          SECTION 3.09. Security Interest as Security Only. The Security
Interest granted by such Grantor is granted as security only and shall not
subject the Administrative Agent or any other Secured Party to, or in any way
alter or modify, any obligation or liability of any Grantor with respect to or
arising out of the Collateral.
          SECTION 3.10. Accounts. (a) The names of the Account Debtors, amounts
owing, due dates and other information with respect to such Grantor’s Accounts
are and will be complete, true and correct in all material respects in the
records of such Grantor relating thereto and in all invoices and Collateral
Reports with respect thereto furnished to the Administrative Agent pursuant to
the Loan Documents from time to time. As of the time when each Account arises,
such Grantor shall be deemed to have

6



--------------------------------------------------------------------------------



 



represented and warranted that such Account and all records relating thereto are
genuine and in all respects what they purport to be.
          (b) In addition, with respect to all of its Accounts, except as
disclosed in the most recent Collateral Report, (i) the amounts shown on all
invoices, statements and Collateral Reports with respect thereto are actually
and absolutely owing to such Grantor as indicated thereon and are not in any way
contingent (other than with respect to discounts, rebates, billing errors,
setoffs, counterclaims and other Dilution Factors); (ii) no payments have been
or shall be made thereon except payments delivered or to be delivered to a
Collateral Deposit Account as required pursuant to Section 7.01; and (iii) to
such Grantor’s knowledge, all Account Debtors relating to such Accounts have the
capacity to contract.
          SECTION 3.11. Inventory. With respect to any of its Inventory
represented as being Eligible Inventory on the most recent Collateral Report,
(a) as of the last day of the period covered by such Collateral Report, such
Inventory (other than Inventory in transit) is located at one of such Grantor’s
locations set forth on Exhibit A and such Inventory (other than Inventory in
transit and other than Inventory that has subsequently been sold, transferred or
otherwise disposed of by such Grantor (other than to another Grantor) in the
ordinary course of business) shall not be stored at any other location except as
permitted by Section 4.01(j), (b) other than any Inventory that has subsequently
been sold, transferred or otherwise disposed of by such Grantor (other than to
another Grantor) in the ordinary course of business, such Grantor has good and
merchantable title to such Inventory and such Inventory is not subject to any
Lien, except for Liens permitted by Section 4.01(g), (c) except as specifically
disclosed in such Collateral Report (or in any notification provided to the
Administrative Agent subsequent to the last day of the period covered by such
Collateral Report in accordance with Section 5.01(i) of the Credit Agreement),
such Inventory (except for de minimis portions of such Inventory) is Eligible
Inventory of good and merchantable quality, free from any defects, (d) such
Inventory is not subject to any licensing, patent, royalty, trademark, trade
name or copyright agreements with any third parties which would require any
consent of any third party upon sale or disposition of that Inventory or the
payment of any monies to any third party upon such sale or other disposition
(other than any such consent that has already been obtained or any such payment
obligation that has already been waived), (e) such Inventory has been produced
in accordance with the Federal Fair Labor Standards Act of 1938, as amended, and
all rules, regulations and orders thereunder and (f) the preparation for sale,
marketing or sale of such Inventory by the Administrative Agent after the
occurrence and during the continuance of an Event of Default shall not require
the consent of any Person (except as required by applicable law) and shall not
constitute a breach or default under any contract or agreement to which such
Grantor is a party or to which such Inventory is subject.
          SECTION 3.12. Intellectual Property. Such Grantor owns, or is licensed
to use, all Patents, Trademarks, Copyrights or other Intellectual Property
material to its business, and the use thereof by such Grantor does not infringe
upon the rights of any other Person, except for any such infringements that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, and no such

7



--------------------------------------------------------------------------------



 



Intellectual Property is subject to any Lien or other restriction (other than
any such Lien or other restriction with respect to which a waiver or release has
been obtained) that would materially interfere with the exercise of the
Administrative Agent’s rights with respect to such Intellectual Property to
prepare for sale, market and sell any Eligible Inventory under Section 5.03.
          SECTION 3.13. Filing Requirements. None of the Collateral owned by it
is of a type for which security interests or liens may be perfected by filing
under any Federal statute. Notwithstanding anything in any Loan Document to the
contrary, the Administrative Agent agrees that the Grantors shall not be
required to make filings under the Assignment of Claims Act of 1940, 31 U.S.C.
§3727 and 41 U.S.C. § 15.
          SECTION 3.14. No Financing Statements, Security Agreements. No
financing statement or security agreement describing all or any portion of the
Collateral which has not lapsed or been terminated naming such Grantor as debtor
has been filed or is of record in any jurisdiction except (a) for the Financing
Statements and (b) as permitted under Section 4.01(g).
ARTICLE IV
COVENANTS
          From the date of this Agreement, and thereafter until this Agreement
is terminated, each Grantor agrees that:
          SECTION 4.01. General. (a) Collateral Records. Such Grantor will
maintain books and records with respect to the Collateral owned by it in
accordance Section 5.07 of the Credit Agreement, and furnish to the
Administrative Agent, with sufficient copies for each of the Lenders, such
reports relating to such Collateral as the Administrative Agent may from time to
time reasonably request.
          (b) Authorization to File Financing Statements; Ratification. Such
Grantor hereby authorizes the Administrative Agent to file, and if requested
will deliver to the Administrative Agent, all Financing Statements and other
documents and take such other actions as may from time to time be reasonably
requested by the Administrative Agent in order to maintain, subject to any Liens
permitted under Section 4.01(g), a first priority perfected security interest in
and, if applicable and contemplated by the terms hereof, Control of, the
Collateral owned by such Grantor. Any Financing Statement (or amendment thereto)
filed by the Administrative Agent shall (i) indicate such Grantor’s Collateral
by any description that reasonably approximates the description of such
Collateral contained in this Agreement and (ii) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of such Financing Statement (or amendment thereto). Such Grantor
agrees to furnish any such information to the Administrative Agent promptly upon
request. Such Grantor also ratifies its authorization for the Administrative
Agent to have filed any initial Financing Statements if filed prior to the
Restatement Effective Date.

8



--------------------------------------------------------------------------------



 



          (c) Further Assurances. Such Grantor agrees to take any and all
actions that it shall reasonably deem necessary to defend title to the
Collateral against all persons and to defend the Security Interest of the
Administrative Agent in its Collateral and the priority thereof against any Lien
not expressly permitted under Section 4.01(g).
          (d) Disposition of Collateral. Such Grantor will not sell, lease or
otherwise dispose of the Collateral owned by it except for dispositions not
otherwise prohibited by Section 6.03 of the Credit Agreement.
          (e) Maintaining Perfection of Security Interest. Each Grantor agrees,
at its own expense, to execute, acknowledge, deliver and cause to be duly filed
all such further instruments and documents and take all such actions as the
Administrative Agent may from time to time reasonably request to preserve,
protect and perfect the Security Interest and the rights and remedies created
hereby, including the payment of any fees and taxes required in connection with
the execution and delivery of this Agreement, the granting of the Security
Interest and the filing of any Financing Statements or other documents in
connection herewith or therewith. If any amount payable under or in connection
with any of the Collateral shall be or become evidenced by any promissory note
or other instrument (other than any promissory note or other instrument in an
aggregate principal amount of less than $500,000 owed to the applicable Grantor
by any Person that is not the Borrower or any Subsidiary, provided that the
aggregate principal amount of promissory notes that may be excluded from the
delivery requirements of this paragraph (e) may not exceed $2,000,000 at any one
time), such note or instrument shall be immediately pledged and delivered to the
Administrative Agent, duly endorsed in a manner satisfactory to the
Administrative Agent.
          (f) Annual Confirmation of Perfection Certificate. Each year, at the
time of delivery of annual financial statements with respect to the preceding
fiscal year pursuant to Section 5.01(a) of the Credit Agreement, the Borrower
shall deliver to the Administrative Agent a certificate executed by a Financial
Officer (i) setting forth any changes to the information required pursuant to
the Perfection Certificate, or confirming that there has been no change in such
information, in each case since the date of the Perfection Certificate or the
date of the most recent certificate delivered pursuant to this Section 4.01(f)
and (ii) certifying that all initial UCC financing statements or other
appropriate filings, recordings or registrations, including all refilings,
rerecordings, reregistrations and amendments to the initial UCC financing
statements, containing a description of the Collateral have been filed of record
in each governmental, municipal or other appropriate office in the jurisdiction
identified pursuant to Section 4.06 to the extent necessary to protect and
perfect the Security Interest as of the date of such certificate.
          (g) Liens. Such Grantor will not create, incur, or suffer to exist any
Lien on the Collateral owned by it except Liens permitted under clauses
(i) through (iv), (vi) and (xi) of Section 6.02 of the Credit Agreement.
          (h) Other Financing Statements. Such Grantor will not authorize the
filing of any financing statement naming it as debtor covering all or any
portion of the Collateral owned by it, except with respect to any Lien permitted
under Section 4.01(g).

9



--------------------------------------------------------------------------------



 



Such Grantor acknowledges that it is not authorized to file (i) any financing
statement with respect to the Collateral, except with respect to any Lien
permitted under Section 4.01(g), without providing prior written notice to the
Administrative Agent or (ii) any amendment or termination statement with respect
to any Financing Statement filed in accordance with the terms hereof without the
prior written consent of the Administrative Agent, subject to such Grantor’s
rights under Section 9-509(d)(2) of the UCC.
          (i) Compliance with Terms. Such Grantor shall observe, perform and
comply with all obligations in respect of the Collateral owned by it (in each
case, in a manner consistent with past business practices of such Grantor),
unless the failure to observe, perform or comply with such obligations would not
adversely affect the validity, perfection and priority of the Security Interest.
          (j) Locations. Such Grantor will not maintain any Collateral owned by
it at any location other than those locations listed on Exhibit A (or any other
location with respect to which advance written notice has been provided as
contemplated by Section 4.05).
          SECTION 4.02. Accounts. (a) Certain Agreements on Accounts. No Grantor
will make or agree to make any discount, credit, rebate or other reduction in
the original amount owing on an Account or accept in satisfaction of an Account
less than the original amount thereof, except that, for so long as no Event of
Default is continuing, such Grantor may reduce the amount owing on Accounts
arising from the sale of Inventory in accordance with its past business
practices.
          (b) Collection of Accounts. Except as otherwise provided in this
Agreement, each Grantor will, consistent with its past business practices,
collect and enforce, at no expense to any Secured Party, all amounts due or
hereafter due to such Grantor under the Accounts owned by it.
          (c) Security Interest in Property to Satisfy Account Debt. If at any
time any Grantor shall take a security interest in any property of an Account
Debtor or any other Person to secure payment and performance of an Account, such
Grantor shall promptly assign such security interest to the Administrative
Agent. Such assignment need not be filed of public record unless necessary to
continue the perfected status of the security interest against creditors of and
transferees from the Account Debtor or other Person granting the security
interest.
          (d) Delivery of Invoices. Such Grantor will deliver to the
Administrative Agent, immediately upon its request after the occurrence and
during the continuation of an Event of Default, duplicate invoices with respect
to each Account owned by it bearing such language of assignment as the
Administrative Agent shall specify.
          (e) Disclosure of Material Reductions in Accounts. Such Grantor,
promptly upon obtaining knowledge of any event, circumstance or change that has
occurred since the most recent date on which a Borrowing Base Certificate was
required to be delivered pursuant to Section 5.01(e) of the Credit Agreement
that would materially

10



--------------------------------------------------------------------------------



 



reduce the aggregate amount of Eligible Accounts or result in a material portion
of the Eligible Accounts ceasing to be Eligible Accounts, shall cause the
Borrower to promptly disclose such fact to the Administrative Agent in writing.
          SECTION 4.03. Inventory. (a) Maintenance of Goods. Such Grantor will
maintain, preserve, protect and keep its Inventory in a manner consistent with
its past business practices.
          (b) Returned Inventory. If an Account Debtor returns any Inventory to
such Grantor when no Event of Default exists, then such Grantor shall promptly
determine the reason for such return and, if reasonably deemed appropriate by
such Grantor, shall issue a credit memorandum to the Account Debtor in the
appropriate amount and in a manner consistent with its past business practices.
Such Grantor shall promptly report to the Administrative Agent any return of
Inventory involving an amount in excess of $2,000,000. Each such report shall
indicate each applicable Account Debtor’s stated reasons for the returns and the
locations and condition of the returned Inventory. In the event any Account
Debtor returns Inventory to such Grantor when an Event of Default exists, such
Grantor, upon the request of the Administrative Agent, shall: (i) hold the
returned Inventory in trust for the Administrative Agent; (ii) segregate all
returned Inventory from all of its other property; (iii) dispose of the returned
Inventory solely according to the Administrative Agent’s written instructions;
and (iv) not issue any credits or allowances with respect thereto without the
Administrative Agent’s prior written consent. All returned Inventory shall be
subject to the Administrative Agent’s Liens thereon. Whenever any Inventory is
returned, the related Account shall be deemed not to be an Eligible Account to
the extent of the amount owing by the Account Debtor with respect to such
returned Inventory.
          (c) Inventory Count; Perpetual Inventory System. Such Grantor will
conduct cycle counts of its Inventory in a manner consistent with past business
practices and reasonably acceptable to such Grantor’s auditors. Upon the request
of the Administrative Agent in connection with any field examination conducted
in accordance with Section 5.07(b) of the Credit Agreement, such Grantor, at its
own expense, shall deliver to the Administrative Agent the results of each
physical verification which such Grantor has made, or has caused any other
Person to make on its behalf, of all or any portion of its Inventory. Such
Grantor will maintain a perpetual inventory reporting system at all times.
          SECTION 4.04. Intellectual Property. Such Grantor will use
commercially reasonable efforts to secure all consents, waivers and approvals
necessary or appropriate to ensure the ability of the Administrative Agent to
fully exercise the rights granted to it in Section 5.03.
          SECTION 4.05. Collateral Access Agreements. Such Grantor shall use
commercially reasonable efforts to obtain a Collateral Access Agreement from the
lessor of each leased property, mortgagee of each owned property and bailee,
consignee or similar Person with respect to any warehouse, processor or
converter facility or other location, in each case where Collateral is or is to
be stored or located as of the

11



--------------------------------------------------------------------------------



 



Restatement Effective Date or at any time thereafter, provided that (a) no
Grantor shall be required to obtain a Collateral Access Agreement with respect
to any location at which the Inventory on-hand has a book value of less than
$100,000 and (b) in accordance with Section 5.11(b) of the Credit Agreement, no
Collateral Access Agreement shall be required to be in effect prior to the
Collateral Access Agreement Deadline. For purposes of clarity, it is understood
and agreed that any Grantor’s failure, after having used commercially reasonable
efforts, to obtain a Collateral Access Agreement with respect to any such
location where Collateral is stored or located shall not constitute an Event of
Default. With respect to any such location where Inventory is stored or located
as of the Restatement Effective Date or at any time thereafter, if the
Administrative Agent has not received a Collateral Access Agreement with respect
to such location, the Borrower’s Eligible Inventory at such location shall be
subject to such Reserves as may be established by the Administrative Agent in
accordance with the terms of the Credit Agreement. Such Grantor shall provide to
the Administrative Agent reasonable (but in no event less than three Business
Days’) advance written notice of (i) any arrangement or agreement entered into
by such Grantor to lease or mortgage real property or any warehouse or similar
location at which Collateral is to be stored or located, unless a Collateral
Access Agreement that would cover such Collateral is in effect with respect to
such location and (ii) any arrangement or agreement to ship or otherwise
transfer any Collateral to any mortgaged or leased real property, or to any
warehouse, processor or converter facility or other location, in each case
unless a Collateral Access Agreement that would cover such Collateral is in
effect with respect to such location, and such Grantor shall provide to the
Administrative Agent prompt written notice of the termination of any such
existing arrangement or agreement with respect to any location at which
Collateral is stored or located at the time of such termination. Not later than
the last day of the calendar quarter during which any arrangement, agreement or
termination referenced in the immediately preceding sentence is established or
occurs, the Borrower shall deliver to the Administrative Agent a supplement to
Exhibit A, setting forth the information with respect to the locations
applicable to any such new arrangement or agreement required therein or
indicating the termination of any such arrangement or agreement, as the case may
be. Such Grantor shall timely and fully pay and perform its obligations under
all leases and other agreements with respect to each location where any
Collateral is or may be stored or located.
          SECTION 4.06. Change of Name or Location; Change of Fiscal Year. Such
Grantor shall not (a) change its name as it appears in official filings in the
state of its incorporation or organization, (b) change its chief executive
office, principal place of business or corporate offices, or the location of its
records concerning the Collateral as set forth in the Security Agreement,
(c) change the type of entity that it is, (d) change its organization
identification number, if any, issued by its state of incorporation or other
organization or (e) change its state of incorporation or organization, in each
case, unless the Administrative Agent shall have received at least ten days
prior written notice of such change and such Grantor (or the Administrative
Agent on behalf of such Grantor) shall have taken all action reasonably
requested by the Administrative Agent to continue the validity, perfection and
priority of any Liens in favor of the Administrative Agent, on behalf of the
Secured Parties, in any Collateral, provided that any new jurisdiction of
organization shall be in the U.S., any State thereof or the District of
Columbia. In

12



--------------------------------------------------------------------------------



 



connection with any such change permitted under this Section 4.06, Exhibit A
hereto shall be deemed to be amended to reflect such change (effective as of the
date of such change).
ARTICLE V
REMEDIES
          SECTION 5.01. Remedies. (a) Upon the occurrence, and during the
continuance, of an Event of Default, the Administrative Agent may exercise any
or all of the following rights and remedies:
          (i) those rights and remedies provided in this Agreement, the Credit
Agreement or any other Loan Document, provided that this Section 5.01(a) shall
not be understood to limit any rights or remedies available to the Secured
Parties prior to an Event of Default;
          (ii) those rights and remedies available to a secured party under the
UCC (whether or not the UCC applies to the affected Collateral) or under any
other applicable law (including, without limitation, any law governing the
exercise of a bank’s right of setoff or bankers’ lien) when a debtor is in
default under a security agreement;
          (iii) institute a Cash Dominion Period as per the terms of
Section 7.03; and
          (iv) without notice (except as specifically provided in Section 8.01
or elsewhere herein), demand or advertisement of any kind to any Grantor or any
other Person, enter the premises of any Grantor where any Collateral is located
(through self-help and without judicial process) to collect, receive, assemble,
process, appropriate, sell, lease, assign, grant an option or options to
purchase or otherwise dispose of, deliver or realize upon, the Collateral or any
part thereof in one or more parcels at public or private sale or sales (which
sales may be adjourned or continued from time to time with or without notice and
may take place at any Grantor’s premises or elsewhere), for cash, on credit or
for future delivery without assumption of any credit risk, and upon such other
terms as the Administrative Agent may deem commercially reasonable.
          (b) The Administrative Agent, on behalf of the Secured Parties, may
comply with any applicable state or federal law requirements in connection with
a disposition of the Collateral and such compliance will not be considered to
adversely affect the commercial reasonableness of any sale of the Collateral.
          (c) The Administrative Agent shall have the right upon any such public
sale or sales and, to the extent permitted by law, upon any such private sale or
sales, to purchase for the benefit of the Secured Parties, the whole or any part
of the Collateral so sold, free of any right of equity redemption, which equity
redemption the Grantor hereby expressly releases.

13



--------------------------------------------------------------------------------



 



          (d) Until the Administrative Agent is able to effect a sale, lease, or
other disposition of Collateral, the Administrative Agent shall have the right
to hold or use Collateral, or any part thereof, to the extent that it deems
appropriate for the purpose of preserving Collateral or its value or for any
other purpose deemed appropriate by the Administrative Agent. The Administrative
Agent may, if it so elects, seek the appointment of a receiver or keeper to
enforce any of the Administrative Agent’s remedies (for the benefit of the
Secured Parties) with respect to such appointment without prior notice or
hearing as to such appointment.
          (e) Notwithstanding the foregoing, no Secured Party shall be required
to (i) make any demand upon, or pursue or exhaust any of their rights or
remedies against, any Grantor, any other obligor, guarantor, pledgor or any
other Person with respect to the payment of the Secured Obligations or to pursue
or exhaust any of their rights or remedies with respect to any Collateral
therefor or any direct or indirect guarantee thereof, (ii) marshal the
Collateral or any guarantee of the Secured Obligations or resort to the
Collateral or any such guarantee in any particular order or (iii) effect a
public sale of any Collateral.
          SECTION 5.02. Grantor’s Obligations Upon an Event of Default. Without
limiting the foregoing or any other inspection rights the Administrative Agent
may have under the Loan Documents, upon the request of the Administrative Agent
after the occurrence and during the continuance of an Event of Default, each
Grantor will:
          (a) assemble and make available to the Administrative Agent all books
and records relating to the Collateral at any place or places specified by the
Administrative Agent, whether at a Grantor’s premises or elsewhere;
          (b) permit the Administrative Agent, by the Administrative Agent’s
representatives and agents, to enter, occupy and use any premises where all or
any part of the Collateral, or the books and records relating thereto, or both,
are located, to take possession of and/or remove all or any part of the
Collateral or make copies of the books and records relating thereto, or both,
and to conduct sales of the Collateral in accordance with the terms hereof, any
applicable Collateral Access Agreements and applicable law, without any
obligation to pay the Grantor for such use and occupancy; and
          (c) at its own expense, cause the independent certified public
accountants then engaged by each Grantor to prepare and deliver to the
Administrative Agent, promptly upon the Administrative Agent’s request, the
following reports with respect to the Accounts of such Grantor: (i) a
reconciliation of all such Accounts; (ii) an aging of all such Accounts;
(iii) trial balances; and (iv) a test verification of all such Accounts.
          SECTION 5.03. Grant of Intellectual Property License. Solely for the
purpose of enabling, and solely to the extent necessary to enable, the
Administrative Agent to exercise the rights and remedies to prepare for sale,
market and sell Inventory under this Article V at such time as the
Administrative Agent shall be lawfully entitled to exercise such rights and
remedies, each Grantor hereby (a) grants to the Administrative Agent, for the
benefit of the Secured Parties, an irrevocable, nonexclusive license

14



--------------------------------------------------------------------------------



 



(exercisable without payment of royalty or other compensation to any Grantor) to
use, license or sublicense any Intellectual Property now owned or hereafter
acquired by such Grantor, and wherever the same may be located, and including in
such license access to all media in which any of the licensed items may be
recorded or stored and to all computer software and programs used for the
compilation or printout thereof and (b) irrevocably agrees that the
Administrative Agent may sell any of such Grantor’s Inventory directly to any
person, and, in connection with any such sale or other enforcement of the
Administrative Agent’s rights under this Agreement, may sell Inventory which
bears any Trademark owned by or licensed to such Grantor and any Inventory that
is covered by any Copyright owned by or licensed to such Grantor, and the
Administrative Agent may finish any work in process using any Patent (or other
Intellectual Property) owned by or licensed to such Grantor and affix any
appropriate Trademark owned by or licensed to such Grantor and sell such
Inventory as provided herein. The use of such license by the Administrative
Agent may be exercised, at the option of the Administrative Agent, only upon the
occurrence and during the continuance of an Event of Default, provided that any
license, sublicense or other transaction entered into by the Administrative
Agent in accordance herewith shall be binding upon the Grantors notwithstanding
any subsequent cure of such Event of Default. All actions taken by the
Administrative Agent pursuant to this Article V, as well as the Administrative
Agent’s use of any trade secrets or other Intellectual Property pursuant to this
Agreement, shall be subject to the confidentiality restrictions set forth in
Section 9.12 of the Credit Agreement.
ARTICLE VI
ACCOUNT VERIFICATION; ATTORNEY IN FACT; PROXY
          SECTION 6.01. Account Verification. The Administrative Agent may at
any time, in the name of the applicable Grantor or, after the occurrence, and
during the continuance, of an Event of Default, in the Administrative Agent’s
own name or in the name of a nominee of the Administrative Agent, communicate
(by mail, telephone, facsimile or otherwise) with the Account Debtors of any
such Grantor to verify with such Account Debtors, to the Administrative Agent’s
reasonable satisfaction, any information relating to the existence, amount,
terms of, and any other material matter relating to, the Accounts of such
Account Debtors.
          SECTION 6.02. Authorization for Secured Party to Take Certain Action.
(a) Each Grantor hereby appoints the Administrative Agent the attorney-in-fact
of such Grantor for the purpose of carrying out the provisions of this Agreement
and taking any action and executing any instrument that the Administrative Agent
may reasonably deem necessary or advisable to accomplish the purposes hereof,
which appointment is irrevocable and coupled with an interest. Without limiting
the generality of the foregoing, the Administrative Agent shall have the right
with full power of substitution either in the name of such Grantor or, after the
occurrence, and during the continuance, of an Event of Default, in the
Administrative Agent’s name, to (i) file Financing Statements necessary or
desirable in the Administrative Agent’s sole discretion to perfect and to
maintain the perfection and priority of the Administrative Agent’s security
interest in the

15



--------------------------------------------------------------------------------



 



Collateral, (ii) endorse and collect any cash proceeds of the Collateral of such
Grantor, (iii) file a carbon, photographic or other reproduction of this
Agreement or any Financing Statement as a financing statement and to file any
other financing statement or amendment of a financing statement (which does not
add new collateral or add a debtor) in such offices as the Administrative Agent
in its sole discretion deems necessary or desirable to perfect and to maintain
the perfection and priority of the Security Interest, (iv) apply the proceeds of
any Collateral of such Grantor received by the Administrative Agent to the
Secured Obligations as provided in Section 2.09(b) or Section 2.17(b) of the
Credit Agreement, as applicable, (v) discharge past due taxes, assessments,
charges, fees or Liens on the Collateral (except for such Liens as are
specifically permitted under Section 4.01(g)), (vi) contact the Account Debtors
of such Grantor for any reason, (vii) demand payment or enforce payment of the
Accounts in the name of the Administrative Agent or such Grantor, (viii) endorse
any and all checks, drafts and other instruments for the payment of money
relating to the Accounts, (ix) sign such Grantor’s name on any invoice or bill
of lading relating to the Accounts, drafts against any Account Debtor or
assignments and verifications of Accounts, (x) exercise all of such Grantor’s
rights and remedies with respect to the collection of the Accounts and any other
Collateral, (xi) settle, adjust, compromise, extend or renew the Accounts or any
legal proceedings brought to collect Accounts, (xii) prepare, file and sign such
Grantor’s name on a proof of claim in bankruptcy or similar document against any
Account Debtor of such Grantor, (xiii) prepare, file and sign such Grantor’s
name on any notice of Lien, assignment or satisfaction of Lien or similar
document in connection with the Accounts, (xiv) change the address for delivery
of mail relating to the Accounts of such Grantor to such address as the
Administrative Agent may designate and to receive, open and dispose of all such
mail addressed to such Grantor, (xv) use, sell, assign, transfer, pledge, make
any agreement with respect to or otherwise deal with all or any of the
Collateral and (xvi) do all other acts and things necessary to carry out the
purposes of this Agreement, as fully and completely as though the Administrative
Agent were the absolute owner of the Collateral for all purposes, provided that
(A) nothing herein contained shall be construed as requiring or obligating the
Administrative Agent to make any commitment or to make any inquiry as to the
nature or sufficiency of any payment received by the Administrative Agent, or to
present or file any claim or notice, or to take any action with respect to the
Collateral or any part thereof or the moneys due or to become due in respect
thereof or any property covered thereby and such Grantor agrees to reimburse the
Administrative Agent on demand for any payment made or any expense incurred by
the Administrative Agent in connection with any of the foregoing and (B) this
authorization shall not relieve such Grantor of any of its obligations under
this Agreement or under the Credit Agreement. The Administrative Agent and the
other Secured Parties shall be accountable only for amounts actually received as
a result of the exercise of the powers granted to them herein, and neither they
nor their officers, directors, employees or agents shall be responsible to any
Grantor for any act or failure to act hereunder, except for their own gross
negligence or wilful misconduct. Notwithstanding the foregoing, if the
Administrative Agent or a Secured Party determines (after being given notice of
such) that any portion of a payment from an Account Debtor received by it
constitutes the excess portion of a joint remittance from such Account Debtor
(which such portion was not owed to a Grantor but paid to the joint order of a
Grantor and a non-Affiliated

16



--------------------------------------------------------------------------------



 



contractor or sub-contractor in respect of an Account), the Administrative Agent
or other Secured Party, as applicable, shall promptly remit such excess portion
of the payment to the Grantors.
          (b) All acts of said attorney or designee are hereby ratified and
approved. The powers conferred on the Administrative Agent, for the benefit of
the Secured Parties, under this Section 6.02 are solely to protect the
Administrative Agent’s interests in the Collateral and shall not impose any duty
upon the Administrative Agent or any other Secured Party to exercise any such
powers. The Administrative Agent agrees that, except for the powers granted in
Sections 6.02(a)(i), (a)(iii) or (a)(v), it shall not exercise any power or
authority granted to it unless an Event of Default has occurred and is
continuing, provided, however, that the Administrative Agent may exercise the
powers granted in Sections 6.02(a)(ii), (a)(iv) and (a)(viii) at any time during
the continuance of a Cash Dominion Period.
ARTICLE VII
COLLECTION AND APPLICATION OF COLLATERAL PROCEEDS; DEPOSIT ACCOUNTS
          SECTION 7.01. Collection of Accounts. (a) Each Grantor shall execute
and deliver to the Administrative Agent (no later than the date (the “Control
Agreement Deadline”) specified in, or determined in accordance with,
Section 5.11(a) of the Credit Agreement) Deposit Account Control Agreements for
each Collateral Deposit Account maintained by such Grantor as of the Restatement
Effective Date. After the Restatement Effective Date, each Grantor will comply
with the terms of Section 7.02.
          (b) Within 45 days after the Restatement Effective Date, each Grantor
shall direct all of its Account Debtors to forward payments directly to one or
more of the Collateral Deposit Accounts of such Grantor; provided, however, that
with respect to the Account Debtors of the Specified L&W Grantors, the Specified
L&W Grantors shall not be required to so direct such Account Debtors (and,
accordingly, shall not be deemed to have breached this Section 7.01(b)) so long
as the Specified L&W Grantors each deposit any cash, checks or other similar
payments constituting payments made with respect to any Account of such Account
Debtors into a Collateral Deposit Account in accordance with the last sentence
of this Section 7.01(b). If any Grantor (other than a Specified L&W Grantor)
should refuse or neglect to notify any Account Debtor to forward payments with
respect to such Account Debtor’s Accounts directly to a Collateral Deposit
Account following its receipt of a written request to do so from the
Administrative Agent, the Administrative Agent shall, notwithstanding the
language set forth in Section 6.02(b), be entitled to make such notification
directly to Account Debtor. If notwithstanding the foregoing instructions, any
Grantor receives any cash, checks or other similar payments constituting
payments made with respect to any Account, such Grantor shall receive such cash,
checks or other similar payments as the Administrative Agent’s trustee and shall
promptly (but in no event later than two Business Days after receipt thereof)
deposit all such cash, checks or other similar payments into a Collateral
Deposit Account.

17



--------------------------------------------------------------------------------



 



          SECTION 7.02. Covenant Regarding New Deposit Accounts. (a) No Grantor
may open a Collateral Deposit Account unless the bank or financial institution
at which such Grantor seeks to open such Collateral Deposit Account has entered
into a Deposit Account Control Agreement in order to give the Administrative
Agent Control of such Collateral Deposit Account, provided that (a) no such
Deposit Account Control Agreement will be required to be effective prior to the
Control Agreement Deadline and (b) after the Control Agreement Deadline, the
Administrative Agent may, in its discretion, with respect to the Collateral
Deposit Accounts of any Collateral Deposit Account Bank that is not subject to a
Deposit Account Control Agreement, (i) defer delivery of a Deposit Account
Control Agreement with respect to such Collateral Deposit Accounts and
(ii) require such Grantor to replace such Collateral Deposit Accounts with one
or more new Collateral Deposit Accounts opened and maintained with a bank or
financial institution that is subject to an existing Deposit Account Control
Agreement (it being understood and agreed that, prior to the opening of such new
Collateral Deposit Accounts referenced in the immediately preceding clause (ii)
(but only after the Control Agreement Deadline), the Administrative Agent shall
be entitled to establish a Reserve with respect to those Collateral Deposit
Account referenced in the immediately preceding clause (i) for which a Deposit
Account Control Agreement has not yet been executed and delivered).
          (b) Promptly following a Grantor’s opening of any new Collateral
Deposit Account in accordance with this Section 7.02 or such Grantor’s closing
of a Collateral Deposit Account, but in each case no later than the end of the
calendar quarter during which such Collateral Deposit Account is opened or
closed, as the case may be, the Borrower shall deliver to the Administrative
Agent a supplement to Exhibit B, setting forth the applicable information with
respect to such new Collateral Deposit Account required therein or indicating
the closing of such Collateral Deposit Account, as the case may be.
          (c) In the case that any Grantor opens an additional Collateral
Deposit Account with a Collateral Deposit Account Bank that is already party to
a Deposit Account Control Agreement or such Grantor transfers or otherwise
assigns any Collateral Deposit Account subject to an existing Deposit Account
Control Agreement to a different Grantor party to such Deposit Account Control
Agreement, the Borrower shall promptly notify the Administrative Agent thereof
and the Administrative Agent shall have the authority to enter into, on behalf
of itself and the applicable Grantor or Grantors, an amendment, supplement or
other modification to such Deposit Account Control Agreement to reflect the
addition or change in ownership, as the case may be, of such Collateral Deposit
Account for the purpose of ensuring that such Collateral Deposit Account is
subject to the control arrangement evidenced thereby.
          (d) In the case of Collateral Deposit Accounts maintained with any
Lender, the terms of each Deposit Account Control Agreement entered into with
such Lender shall be subject to the provisions of the Credit Agreement regarding
setoff.
          SECTION 7.03. Cash Dominion Periods; Application of Proceeds.
(a) Pursuant to each Deposit Account Control Agreement entered into pursuant to

18



--------------------------------------------------------------------------------



 



Section 7.01 or 7.02, the Administrative Agent shall have Control of the
relevant Collateral Deposit Account. The applicable Grantor may operate and
transact business through its Collateral Deposit Accounts in its normal fashion
at all times (except as provided below), including making withdrawals (whether
via wire transfer, ACH transfer, check or otherwise), provided that (i) upon the
commencement and during the continuation of any Cash Dominion Period, the
Administrative Agent may (A) send a notice (a “Cash Dominion Period Notice”) to
each Collateral Deposit Account Bank instructing such Collateral Deposit Bank to
cease complying with any instructions originated by the applicable Grantor
regarding the disposition of funds in the related Collateral Deposit Account and
to begin complying with instructions originated by the Administrative Agent
directing the sweep of available funds from the applicable Collateral Deposit
Account on a daily basis into a collection account maintained by the Borrower
with the Administrative Agent (such account, the “Collection Account”), without
further consent of the applicable Grantor and subject to the terms of the
applicable Deposit Account Control Agreement and (B) apply (and allocate) the
funds in the Collection Account in accordance with Section 2.09(b) or
Section 2.17(b) of the Credit Agreement, as applicable, and (ii) except as
otherwise provided below, upon the termination of each Cash Dominion Period (the
timing of such termination to be determined by reference to the definition of
the term “Cash Dominion Period” set forth in Section 1.03), the Administrative
Agent shall send a notice to each Collateral Deposit Account Bank (a “Cash
Dominion Termination Notice”) terminating such Cash Dominion Period and
commencing a period (each such period, a “Cash Dominion Termination Period”) in
which each Grantor may again transact business through each Collateral Deposit
Account in its normal fashion, including making withdrawals from each Collateral
Deposit Account (whether via wire transfer, ACH transfer, check or otherwise);
provided, however, that following (x) the commencement of the first Cash
Dominion Period occurring during the second Cash Dominion Termination Period,
(y) the termination of the Revolving Commitments as contemplated by Article VII
of the Credit Agreement or (z) a declaration, as contemplated by Article VII of
the Credit Agreement, that the outstanding Loans have become due and payable,
the Administrative Agent shall not be required to give any further Cash Dominion
Termination Notices and shall be entitled to permanently maintain such Cash
Dominion Period and exercise the rights attendant thereto as set forth above.
          (b) All amounts deposited in the Collection Account pursuant to this
Section 7.03 shall be deemed received by the Administrative Agent for purposes
of Section 2.17(b) of the Credit Agreement, provided that, notwithstanding the
foregoing, if the Administrative Agent or a Secured Party determines (after
being given notice of such) that any portion of a payment from an Account Debtor
received by it constitutes the excess portion of a joint remittance from such
Account Debtor (which such portion was not owed to a Grantor but paid to the
joint order of a Grantor and a non-Affiliated contractor or sub-contractor in
respect of an Account), the Administrative Agent or other Secured Party, as
applicable, shall promptly remit such excess portion of the payment to the
Grantors. The balance, if any, in the Collection Account after all the Secured
Obligations on any day during a Cash Dominion Period have been satisfied shall
be deposited by the Administrative Agent into the Borrower’s general operating
account as instructed by the Borrower. If, at the time any Cash Dominion
Termination Period

19



--------------------------------------------------------------------------------



 



commences, the Collection Account has a balance, such balance shall be deposited
by the Administrative Agent into the Borrower’s general operating account as
instructed by the Borrower.
          (c) To the extent that the terms of any Deposit Account Control
Agreement are inconsistent with the terms of this Section 7.03 with respect to
the rights of the Administrative Agent and the Grantors, the terms of this
Section 7.03 shall control.
ARTICLE VIII
GENERAL PROVISIONS
          SECTION 8.01. Waivers. Each Grantor hereby waives notice of the time
and place of any public sale or the time after which any private sale or other
disposition of all or any part of the Collateral may be made. To the extent such
notice may not be waived under applicable law, any notice made shall be deemed
reasonable if sent to the Grantors, addressed as set forth in Article IX, at
least ten (10) days prior to (a) the date of any such public sale or (b) the
time after which any such private sale or other disposition may be made. To the
maximum extent permitted by applicable law, each Grantor waives all claims,
damages and demands against any Secured Party arising out of the repossession,
retention or sale of the Collateral, except as may arise solely out of the gross
negligence or wilful misconduct of such Secured Party as finally determined by a
court of competent jurisdiction. To the extent it may lawfully do so, each
Grantor absolutely and irrevocably waives and relinquishes the benefit and
advantage of, and covenants not to assert against any Secured Party, any
valuation, stay, appraisal, extension, moratorium, redemption or similar laws
and any and all rights or defenses it may have as a surety now or hereafter
existing which, but for this provision, might be applicable to the sale of any
Collateral made under the judgment, order or decree of any court, or privately
under the power of sale conferred by this Agreement, or otherwise. Except as
otherwise specifically provided herein, each Grantor hereby waives presentment,
demand, protest or any notice (to the maximum extent permitted by applicable
law) of any kind in connection with this Agreement or any Collateral.
          SECTION 8.02. Limitation on Administrative Agent’s and Lenders’ Duty
with Respect to the Collateral. Except as imposed under applicable law, no
Secured Party shall have any other duty as to any Collateral in its possession
or control or in the possession or control of any agent or nominee of such
Secured Party, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto. To the extent that
applicable law imposes duties on the Administrative Agent to exercise remedies
in a commercially reasonable manner, each Grantor acknowledges and agrees that
it is commercially reasonable for the Administrative Agent (a) to fail to incur
expenses deemed significant by the Administrative Agent to prepare Collateral
for disposition or otherwise to transform raw material or work in process into
finished goods or other finished products for disposition, (b) to obtain or, if
not required by other law, to fail to obtain governmental or third party
consents for the collection or disposition of Collateral to be collected or
disposed of, (c) to fail to exercise collection remedies against Account Debtors
or other Persons obligated on Collateral or to remove

20



--------------------------------------------------------------------------------



 



Liens on or any adverse claims against Collateral, (d) to exercise collection
remedies against Account Debtors and other Persons obligated on Collateral
directly or through the use of collection agencies and other collection
specialists, (e) to advertise dispositions of Collateral through publications or
media of general circulation, whether or not the Collateral is of a specialized
nature, (f) to contact other Persons, whether or not in the same business as
such Grantor, for expressions of interest in acquiring all or any portion of
such Collateral, (g) to hire one or more professional auctioneers to assist in
the disposition of Collateral, whether or not the Collateral is of a specialized
nature, (h) to dispose of Collateral by utilizing internet sites that provide
for the auction of assets of the types included in the Collateral or that have
the reasonable capacity of doing so, or that match buyers and sellers of assets,
(i) to dispose of assets in wholesale rather than retail markets, (j) to
disclaim disposition warranties, such as title, possession or quiet enjoyment,
(k) to purchase insurance or credit enhancements to insure the Administrative
Agent against risks of loss, collection or disposition of Collateral or to
provide to the Administrative Agent a guaranteed return from the collection or
disposition of Collateral, or (l) to the extent deemed appropriate by the
Administrative Agent, to obtain the services of other brokers, investment
bankers, consultants and other professionals to assist the Administrative Agent
in the collection or disposition of any of the Collateral. Each Grantor
acknowledges that the purpose of this Section 8.02 is to provide non-exhaustive
indications of what actions or omissions by the Administrative Agent would be
commercially reasonable in the Administrative Agent’s exercise of remedies
against the Collateral and that other actions or omissions by the Administrative
Agent shall not be deemed commercially unreasonable solely on account of not
being indicated in this Section 8.02. Without limitation upon the foregoing,
nothing contained in this Section 8.02 shall be construed to grant any rights to
any Grantor or to impose any duties on the Administrative Agent that would not
have been granted or imposed by this Agreement or by applicable law in the
absence of this Section 8.02.
          SECTION 8.03. Compromises and Collection of Collateral. The Grantors
and the Administrative Agent recognize that setoffs, counterclaims, defenses and
other claims may be asserted by obligors with respect to certain of the
Accounts, that certain of the Accounts may be or become uncollectible in whole
or in part and that the expense and probability of success in litigating a
disputed Account may exceed the amount that reasonably may be expected to be
recovered with respect to an Account. In view of the foregoing, each Grantor
agrees that the Administrative Agent may at any time and from time to time, if
an Event of Default has occurred and is continuing, and subject to applicable
law, compromise with the obligor on any Account, accept in full payment of any
Account such amount as the Administrative Agent in its sole discretion shall
determine or abandon any Account, and any such action by the Administrative
Agent shall be commercially reasonable so long as the Administrative Agent acts
in good faith based on information known to it at the time it takes any such
action.
          SECTION 8.04. Secured Party Performance of Debtor Obligations. Without
having any obligation to do so, and, except after the occurrence and during the
continuance of an Event of Default, after having made a request of a Grantor to
do so and the Grantor having not complied with such request to do so as promptly
as practicable after receipt of such request, the Administrative Agent may
perform or pay any obligation

21



--------------------------------------------------------------------------------



 



which any Grantor has agreed to perform or pay in this Agreement and the
Grantors shall reimburse the Administrative Agent for any amounts paid by the
Administrative Agent pursuant to this Section 8.04. The Grantors’ obligation to
reimburse the Administrative Agent pursuant to the preceding sentence shall be a
Secured Obligation payable on demand.
          SECTION 8.05. Specific Performance of Certain Covenants. Each Grantor
acknowledges and agrees that a breach of any of the covenants contained in
Sections 4.01(d), 4.01(e), 4.01(g), 4.05, 4.06, 5.02, or 8.07 or in Article VII
will cause irreparable injury to the Secured Parties, that the Secured Parties
have no adequate remedy at law in respect of such breaches and therefore agrees,
without limiting the right of the Secured Parties to seek and obtain specific
performance of other obligations of the Grantors contained in this Agreement,
that the covenants of the Grantors contained in the Sections referred to in this
Section 8.05 shall be specifically enforceable against the Grantors.
          SECTION 8.06. Dispositions Not Authorized. No Grantor is authorized to
sell or otherwise dispose of the Collateral except as set forth in
Section 4.01(d) and notwithstanding any course of dealing between any Grantor
and the Administrative Agent or other conduct of the Administrative Agent, no
authorization to sell or otherwise dispose of the Collateral (except as set
forth in Section 4.01(d)) shall be binding upon the Secured Parties unless such
authorization is in writing signed by the Administrative Agent.
          SECTION 8.07. No Waiver; Amendments; Cumulative Remedies. No failure,
delay or omission of any Secured Party to exercise any right or remedy granted
under this Agreement shall impair such right or remedy or be construed to be a
waiver of any Default or an acquiescence therein, and any single or partial
exercise of any such right or remedy shall not preclude any other or further
exercise thereof or the exercise of any other right or remedy. No waiver,
amendment or other variation of the terms, conditions or provisions of this
Agreement whatsoever shall be valid unless in writing signed by the
Administrative Agent with the concurrence or at the direction of the Lenders
required under Section 9.02 of the Credit Agreement and then only to the extent
in such writing specifically set forth. All rights and remedies contained in
this Agreement or by law afforded shall be cumulative and all shall be available
to the Secured Parties until the Secured Obligations have been paid and
performed in full.
          SECTION 8.08. Limitation by Law; Severability of Provisions. All
rights, remedies and powers provided in this Agreement may be exercised only to
the extent that the exercise thereof does not violate any applicable provision
of law, and all the provisions of this Agreement are intended to be subject to
all applicable mandatory provisions of law that may be controlling and to be
limited to the extent necessary so that they shall not render this Agreement
invalid, unenforceable, illegal or not entitled to be recorded or registered, in
whole or in part. Any provision of this Agreement held to be invalid, illegal or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such invalidity, illegality or unenforceability without
affecting the validity, legality and enforceability of the remaining provisions
hereof; and the

22



--------------------------------------------------------------------------------



 



invalidity of a particular provision in a particular jurisdiction shall not
invalidate such provision in any other jurisdiction.
          SECTION 8.09. Reinstatement. This Agreement shall remain in full force
and effect and continue to be effective should any petition be filed by or
against any Grantor for liquidation or reorganization, should any Grantor become
insolvent or make an assignment for the benefit of any creditor or creditors or
should a receiver or trustee be appointed for all or any significant part of any
Grantor’s assets, and shall continue to be effective or be reinstated, as the
case may be, if at any time payment and performance of the Secured Obligations,
or any part thereof, is, pursuant to applicable law, rescinded or reduced in
amount, or must otherwise be restored or returned by any obligee of the Secured
Obligations, whether as a “voidable preference”, “fraudulent conveyance” or
otherwise, all as though such payment or performance had not been made. In the
event that any payment, or any part thereof, is rescinded, reduced, restored or
returned, the Secured Obligations shall be reinstated and deemed reduced only by
such amount paid and not so rescinded, reduced, restored or returned.
          SECTION 8.10. Benefit of Agreement. The terms and provisions of this
Agreement shall be binding upon and inure to the benefit of the Grantors, the
Secured Parties and their respective successors and assigns (including all
persons who become bound as a debtor to this Agreement), except that no Grantor
shall have the right to assign its rights or delegate its obligations under this
Agreement or any interest herein, without the prior written consent of the
Administrative Agent. No sales of participations, assignments, transfers or
other dispositions of any agreement governing the Secured Obligations or any
portion thereof or interest therein shall in any manner impair the Lien granted
to the Administrative Agent, for the benefit of the Secured Parties.
          SECTION 8.11. Survival of Representations. All representations and
warranties of the Grantors contained in this Agreement shall survive the
execution and delivery of this Agreement.
          SECTION 8.12. Headings. The title of and section headings in this
Agreement are for convenience of reference only, and shall not govern the
interpretation of any of the terms and provisions of this Agreement.
          SECTION 8.13. Termination. (a) Subject to Section 8.09, this Agreement
shall continue in effect (notwithstanding the fact that from time to time there
may be no Secured Obligations outstanding) until (i) the Credit Agreement has
terminated pursuant to its express terms and (ii) all of the Obligations (as
distinguished from the Secured Obligations) have been paid and performed in full
and no commitments of the Administrative Agent or the Lenders which would give
rise to any Obligations are outstanding.
          (b) A Grantor shall automatically be released from its obligations
hereunder and the Security Interest in the Collateral of such Grantor shall be
automatically released upon the consummation of any transaction permitted by, or
that would not otherwise result in a Default under, the Credit Agreement as a
result of which

23



--------------------------------------------------------------------------------



 



such Grantor ceases to be a wholly-owned Subsidiary, provided that the Required
Lenders shall have consented to such transaction (to the extent required by the
Credit Agreement) and the terms of such consent did not provide otherwise.
          (c) Upon any sale or other transfer by any Grantor of any Collateral
that is permitted under the Credit Agreement (other than a sale or other
transfer to a Grantor), or upon the effectiveness of any written consent to the
release of the Security Interest granted hereby in any Collateral pursuant to
Section 9.02 of the Credit Agreement, the Security Interest in such Collateral
shall be automatically released.
          (d) In connection with any termination or release pursuant to
paragraph (a), (b) or (c) of this Section 8.13, the Administrative Agent shall
(i) execute and deliver to any Grantor, at such Grantor’s expense, all documents
that such Grantor shall reasonably request to evidence such termination or
release and (ii) with respect to any Collateral Deposit Account of any Grantor
that is so released from its obligations hereunder, deliver to each Collateral
Deposit Account Bank that has entered into a Deposit Account Control Agreement
with respect to the Collateral Deposit Accounts of such Grantor a written notice
of termination of each such Deposit Account Control Agreement in accordance with
the terms of such Deposit Account Control Agreement. The Administrative Agent
hereby consents to the applicable Grantor filing all UCC termination statements
corresponding to any Collateral that is so released if the Administrative Agent
has failed to file such UCC termination statements within 5 Business Days of
notice of such release delivered by such Grantor to the Administrative Agent.
Any execution and delivery of documents pursuant to this Section 8.13 shall be
without recourse to or warranty by the Administrative Agent.
          SECTION 8.14. Additional Subsidiaries. Pursuant to the Credit
Agreement, certain Domestic Material Subsidiaries that were not in existence or
not Domestic Material Subsidiaries as of the Restatement Effective Date (as well
as certain other Domestic Subsidiaries specified by the Borrower) are required
to enter into this Agreement as a Grantor upon becoming such a Domestic Material
Subsidiary (or upon such designation). Upon execution and delivery by the
Administrative Agent and a Subsidiary of an instrument in the form of Exhibit D
hereto (each such instrument, a “Supplement”), such Subsidiary shall become a
Grantor hereunder with the same force and effect as if originally named as a
Grantor herein. The execution and delivery of any such Supplement shall not
require the consent of any other Grantor hereunder. The rights and obligations
of each Grantor hereunder shall remain in full force and effect notwithstanding
the addition of any new Grantor as a party to this Agreement.
          SECTION 8.15. Right of Setoff. If an Event of Default shall have
occurred and be continuing, each Lender and each of their respective Affiliates
is hereby authorized at any time and from time to time, to the fullest extent
permitted by law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of any Grantor against any of
and all obligations of such Grantor now or hereafter existing under this
Agreement held by such Lender, irrespective of whether or not such

24



--------------------------------------------------------------------------------



 



Lender shall have made any demand hereunder and although such obligations may be
unmatured or are owed to a branch or office of such Lender different from the
branch or office holding such deposit or obligation. The applicable Lender shall
notify the Borrower and the Administrative Agent of such set-off or application,
provided that any failure to give or any delay in giving such notice shall not
affect the validity of any such set-off or application under this Section 8.15.
The rights of each Lender under this Section 8.15 are in addition to other
rights and remedies (including other rights of setoff) which such Lender may
have.
          SECTION 8.16. Lien Absolute. All rights of the Administrative Agent
hereunder, and all obligations of each Grantor hereunder, shall be absolute and
unconditional irrespective of:
          (a) any lack of validity or enforceability of the Credit Agreement,
any other Loan Document or any other agreement or instrument governing or
evidencing any Secured Obligations;
          (b) any change in the time, manner or place of payment of, or in any
other term of, all or any part of the Secured Obligations, or any other
amendment or waiver of or any consent to any departure from the Credit
Agreement, any other Loan Document or any other agreement or instrument
governing or evidencing any Secured Obligations;
          (c) any exchange, release or non-perfection of any other Collateral,
or any release or amendment or waiver of or consent to departure from any
guaranty, for all or any of the Secured Obligations;
          (d) the insolvency of any Person; or
          (e) any other circumstance which might otherwise constitute a defense
available to, or a discharge of, any Grantor.
          SECTION 8.17. Release. Each Grantor consents and agrees that the
Administrative Agent may at any time, or from time to time, in its discretion:
          (a) as contemplated by the Credit Agreement and in conformance
therewith, renew, extend or change the time of payment, and/or the manner, place
or terms of payment, of all or any part of the Secured Obligations; and
          (b) exchange, release and/or surrender all or any of the Collateral or
any part thereof, by whomsoever deposited, which is now or may hereafter be held
by the Administrative Agent in connection with all or any of the Secured
Obligations; all in such manner and upon such terms as the Administrative Agent
may deem proper, and without notice to or further assent from any Grantor, it
being hereby agreed that each Grantor shall be and remain bound upon this
Agreement, irrespective of the value or condition of any of the Collateral, and
notwithstanding any such change, exchange, settlement, compromise, surrender,
release, renewal or extension, and notwithstanding also that the Secured
Obligations may, at any time, exceed the aggregate principal amount thereof set

25



--------------------------------------------------------------------------------



 



forth in the Credit Agreement, or any other agreement governing any Secured
Obligations.
          SECTION 8.18. Entire Agreement. This Agreement and the other Loan
Documents embody the entire agreement and understanding between the Grantors and
the Administrative Agent relating to the Collateral and supersede all prior
agreements and understandings between the Grantors and the Administrative Agent
relating to the Collateral.
          SECTION 8.19. Governing Law; Jurisdiction; Consent to Service of
Process.
          (a) This Agreement shall be construed in accordance with and governed
by the law of the State of New York.
          (b) Each of the parties hereto hereby irrevocably and unconditionally
submits, for itself and its property, to the exclusive jurisdiction of the
Supreme Court of the State of New York sitting in New York County and of the
United States District Court of the Southern District of New York, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or any other Loan Document, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees that
a final judgment in any such action or proceeding shall be conclusive and may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by law.
          (c) Each of the parties hereto hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or any other
Loan Document in any court referred to in paragraph (b) of this Section 8.19.
Each of the parties hereto hereby irrevocably waives, to the fullest extent
permitted by law, the defense of an inconvenient forum to the maintenance of
such action or proceeding in any such court.
          (d) Each party to this Agreement irrevocably consents to service of
process in the manner provided for notices in Section 9.01. Nothing in this
Agreement or any other Loan Document will affect the right of any party to this
Agreement to serve process in any other manner permitted by law.
          SECTION 8.20. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES,
TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A
TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON

26



--------------------------------------------------------------------------------



 



CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 8.20.
          SECTION 8.21. Taxes and Expenses; Indemnity. (a) Any taxes (including
income taxes but excluding any Excluded Taxes) payable or ruled payable by
Federal or State authority in respect of this Agreement shall be paid by the
Grantors, together with interest and penalties, if any. The parties hereto agree
that the Administrative Agent and each of the other Secured Parties shall be
entitled to reimbursement of its reasonable expenses incurred hereunder as
provided in and subject to the limitations set forth in Section 9.03(a) of the
Credit Agreement.
          (b) Without limitation of any of its indemnification obligations under
the other Loan Documents, each Grantor shall, jointly and severally with each
other Grantor, indemnify each Indemnitee against, and hold each Indemnitee
harmless from, any and all out-of-pocket losses, claims, damages, liabilities
and related reasonable expenses, including the reasonable fees, charges and
disbursements of any counsel for any Indemnitee, incurred by or asserted against
any Indemnitee by any third party or by any Grantor arising out of, in
connection with, or as a result of (i) the execution and delivery of this
Agreement or any other agreement or instrument contemplated hereby, the
performance by the parties hereto of their respective obligations hereunder or
the consummation of any transactions contemplated hereby or (ii) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing or to the Collateral, whether based on contract, tort or any other
theory, whether brought by a third party or by any Grantor and regardless of
whether any Indemnitee is a party thereto, provided that such indemnity shall
not, as to any Indemnitee, be available to the extent that such losses, claims,
damages, liabilities or related expenses are determined by a court of competent
jurisdiction by final judgment to have resulted from the gross negligence or
wilful misconduct of such Indemnitee.
          (c) Any amounts payable pursuant to this Section 8.21 shall be
additional Secured Obligations secured hereby and by the other Collateral
Documents. The provisions of this Section 8.21 shall remain operative and in
full force and effect regardless of the termination of this Agreement or any
other Loan Document, the consummation of the transactions contemplated hereby,
the repayment of any of the Secured Obligations, the invalidity or
unenforceability of any term or provision of this Agreement or any other Loan
Document or any investigation made by or on behalf of the Administrative Agent
or any other Secured Party. All amounts due under this Section 8.21 shall be
payable not later than three Business Days after written demand therefor setting
forth the basis for such claim in reasonable detail.

27



--------------------------------------------------------------------------------



 



          SECTION 8.22. Counterparts. This Agreement may be executed in any
number of counterparts, all of which taken together shall constitute one
agreement, and any of the parties hereto may execute this Agreement by signing
any such counterpart. Delivery of an executed signature page to this Agreement
by facsimile or other electronic transmission (including Adobe PDF file) shall
be as effective as delivery of a manually signed counterpart of this Agreement.
ARTICLE IX
NOTICES
          SECTION 9.01. Sending Notices. Any notice required or permitted to be
given under this Agreement shall be made in accordance with, and deemed to be
received pursuant to the terms of, Section 9.01 of the Credit Agreement, in each
case addressed to the Borrower (with respect to notices to any Grantor) and to
the Administrative Agent and the Lenders at the addresses set forth in
accordance with Section 9.01 of the Credit Agreement.
ARTICLE X
THE ADMINISTRATIVE AGENT
          JPMorgan Chase Bank, N.A. has been appointed Administrative Agent for
the Lenders hereunder pursuant to Article VIII of the Credit Agreement. It is
expressly understood and agreed by the parties to this Agreement that any
authority conferred upon the Administrative Agent hereunder is subject to the
terms of the delegation of authority made by the Lenders to the Administrative
Agent pursuant to the Credit Agreement, and that the Administrative Agent has
agreed to act (and any successor Administrative Agent shall act) as such
hereunder only on the express conditions contained in such Article VIII. Any
successor Administrative Agent appointed pursuant to Article VIII of the Credit
Agreement shall be entitled to all the rights, interests and benefits of the
Administrative Agent hereunder.
[Signature Page Follows]

28



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Grantors and the Administrative Agent have
executed this Agreement as of the date first above written.

            USG CORPORATION,
      by   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President & Treasurer        EACH OF THE SUBSIDIARIES LISTED ON
SCHEDULE I HERETO,
      by   /s/ Karen L. Leets         Name:   Karen L. Leets        Title:  
Vice President        JPMORGAN CHASE BANK, N.A., as
Administrative Agent
      by   /s/ Peter S. Predun         Name:   Peter S. Predun        Title:  
Executive Director     

 



--------------------------------------------------------------------------------



 



Schedule I to the Pledge
and Security Agreement
SUBSIDIARY GRANTORS

          Title of Karen L. Leets with respect Company   to such Company
California Wholesale Material Supply, LLC
  Vice President and Treasurer
 
   
L & W Supply Corporation
  Vice President and Treasurer
 
   
Livonia Building Materials, LLC
  Vice President and Treasurer of L & W Supply Corporation, the Sole Member of
Livonia Building Materials, LLC
 
   
Otsego Paper, Inc.
  Vice President and Treasurer
 
   
River City Materials, Inc.
  Vice President and Treasurer
 
   
United States Gypsum Company
  Vice President and Treasurer
 
   
USG Foreign Investments, Ltd.
  Vice President and Treasurer
 
   
USG Interiors, Inc.
  Vice President and Treasurer

 



--------------------------------------------------------------------------------



 



EXHIBIT A
NOTICE ADDRESS FOR ALL GRANTORS
550 West Adams Street
Chicago, IL 60661
Attention: Vice President and Treasurer
Telecopy No.: (312) 672-3883
with a copy to:
Corporate Secretary
Telecopy No.: (312) 672-7748
INFORMATION OF USG CORPORATION

I.   Name of Grantor: USG Corporation   II.   State of Incorporation or
Organization: Delaware   III.   Type of Entity: Corporation   IV.  
Organizational Number assigned by State of Incorporation or Organization:
2046782   V.   Federal Identification Number: ***   VI.   Place of Business (if
it has only one) or Chief Executive Office (if more than one place of business):
550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: None   VIII.   Locations of
Collateral:

  (a)   Properties Owned by the Grantor: None     (b)   Properties Leased by the
Grantor (Include Landlord’s Name): None     (c)   Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee): None

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



INFORMATION OF UNITED STATES GYPSUM COMPANY

I.   Name of Grantor: United States Gypsum Company   II.   State of
Incorporation or Organization: Delaware   III.   Type of Entity: Corporation  
IV.   Organizational Number assigned by State of Incorporation or Organization:
0636722   V.   Federal Identification Number: ***   VI.   Place of Business (if
it has only one) or Chief Executive Office (if more than one place of business):
550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: See Below   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor:

1550 Gypsum Road
Tawas City, MI
48763-9467
4859 New Peachtree Rd
Chamblee, GA
30341-3120
1115 Armour Road
North Kansas City, MO
64116-3783
81 N. State
Sigurd, UT 84657-0160
6825 Evergreen Avenue
Jacksonville, FL
32208-4996
Highway 51 A
Southard, OK
73770-0100
70 E Main Street
Stony Point, NY
10980-1629
29073 Dike Road
Rainier, OR 97048-0037
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



401 Van Ness Avenue
Torrance, CA
90501-1422
9306 Sorensen Avenue
Santa Fe Springs, CA
90670-2688
3810 W. Evan Hewes
Highway
El Centro, CA
92244-2450
37887 Shinn St
Fremont, CA 94536-4047
14370 Gannet St
La Mirada, CA
90638-5221
1201 Mayo Shell Rd
Galena Park, TX
77547-0525
255 Regal Row
Dallas, TX 75247-5201
Route 650
Shoals, IN 47581-1377
1255 Raritan Rd
Clark, NJ 07066-1257
1001 Buchanan St
Norfolk, VA 23523-1254
5701 Lewis Rd
New Orleans, LA
70126-2500
2110 Paragon Ave
Fort Dodge, IA
50501-8404
13425 210th St
Mediapolis, IA
52637-0219
300 Markley St
Port Reading, NJ
07064-1819
Highway 447
Empire, NV 89405-0130
722 Altapass Hwy
Spruce Pine, NC
28777-8927

 



--------------------------------------------------------------------------------



 



301 Riley Rd
East Chicago, IN
46312-1697
401 C St NW
Auburn, WA
98001-3908
2898 Birch Dr
Weirton, WV
26062-5142
Lake Street
Gypsum, OH
43433-0121
60 PPL Road
Danville, PA 17821
1 Woodlawn Rd
Aliquippa, PA
15001-5413

  (b)   Properties Leased by the Grantor (Include Landlord’s Name):

     
550 W. Adams Street
  SEB Immoinvest GmbH
Chicago, IL 60661
  Chicago 550 W. Adams
 
   
5061 N 51st Ave,
  Coneen Family Trust
Glendale, AZ 85301-7602
   
 
   
1414 Lindrose St.
  Cypress Truck Lines Inc
Jacksonville, FL 32206
   
 
   
2148 American Industrial
  2148 American Industrial
Way
  Way, LLC
Chamblee, GA 30341
   

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

     
1820 South 35th Ave
  Precision Components
Phoenix, AZ 85009
   
 
   
5200 East Grand Avenue,
  Texas Star Warehouse &
Ste 400
  Distribution, Inc.
Dallas, TX 75223-2216
   
 
   
1350 E. Philadelphia
  Osterkamp Trucking Inc.
Pomona, CA 91769
   
 
   
13615 Pioneer Way
  TriPak, Inc.
E. Puyallup, WA
   

 



--------------------------------------------------------------------------------



 



     
1209 St. Paul Ave
  TriPak, Inc.
Tacoma, WA
   
 
   
4900 Dahlia St
  American Warehouse Company, Inc.
Denver, CO 80216
   
 
   
760 East Vine Street
  Lewis C. Howard Inc.
Kalamazoo, MI 49001
   
 
   
7227 N. Leadbetter Rd.
  Oregon Metal Slitters. Inc.
Portland, OR 97015
   
 
   
255 Blair Road
  255 Blair Road LLC
Avenel, NJ 07001
   
 
   
11111 Santa Monica
  National Industrial Portfolio
Boulevard, Ste 950
  Borrower, LLC
Los Angeles, CA 90025
   
 
   
1555 1/2 Harvard Ave.
  Hilltop
Cleveland, OH 44105
   
 
   
624 Hamilton Road
  Coil Slitting International
Weirton, WV 26062
   
 
   
Half Moon Industrial
  Feroleto Steel Company Inc
Park Weirton, WV 26062
   
 
   
12651 SE Capps Rd
  Wymore Transfer Co.
Clackamas, OR 97015
   
 
   
100 All Metals Drive
  ALL METALS SERVICE &
Cartersville, GA 30120
  WAREHOUSING, INC.
 
   
1755 Pennsylvania Ave
  COLONA TRANSFER L.P.
Monaca, PA 15061
   
 
   
801 East Fifth Street
  LANDFILL SERVICES
Red Wing, MN 55066
  (NORTHERN STATES
 
  POWER RED WING
 
  STEAM PLANT)
 
   
2012 Sanguinetti Lane
  San Joanquin Steel Inc
Stockton, CA 95025
   
 
   
9123 Center Ave
  Metal Coaters of California, Inc
Rancho Cucanmonga,
CA 91730
   

 



--------------------------------------------------------------------------------



 



INFORMATION OF USG INTERIORS, INC.

I.   Name of Grantor: USG Interiors, Inc.   II.   State of Incorporation or
Organization: Delaware   III.   Type of Entity: Corporation   IV.  
Organizational Number assigned by State of Incorporation or Organization: 208442
  V.   Federal Identification Number: ***   VI.   Place of Business (if it has
only one) or Chief Executive Office (if more than one place of business):
550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: See Below   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor:

35 Arch Street
Cloquet, MN 55720-1570
27384 Highway 61 Blvd
Red Wing, MN
55066-5525
208 Adeline St
Walworth, WI
53184-9532
1000 Crocker Rd
Westlake, OH
44145-1031
2575 Loomis Rd
Stockton, CA
95205-8045
1000 Donn Dr
Cartersville, GA
30120-2668
850 N Broadway St
Greenville, MS
38701-2305
5500 Quarantine Rd
Baltimore, MD
21226-1621
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



4500 Ardine St
South Gate, CA 90280
100 D J Nootens Dr
Bridgeport, AL
35740-7054
200 Terminal St
Charlestown, MA
02129-1981
1 USG Rd
Sweetwater, TX
79556-2880
2 Division St
River Rouge, MI
48218-1352
2750 Maple Ave
Oakfield, NY
14125-9722

  (b)   Properties Leased by the Grantor (Include Landlord’s Name):

     
550 W. Adams Street
  SEB Immoinvest GmbH —
Chicago, IL 60661
  Chicago 550 W. Adams

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None

 



--------------------------------------------------------------------------------



 



INFORMATION OF L & W SUPPLY CORPORATION

I.   Name of Grantor: L & W Supply Corporation   II.   State of Incorporation or
Organization: Delaware   III.   Type of Entity: Corporation   IV.  
Organizational Number assigned by State of Incorporation or Organization:
0771121   V.   Federal Identification Number: ***   VI.   Place of Business (if
it has only one) or Chief Executive Office (if more than one place of business):
550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: See Below   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor:

126 Route 94
Blairstown, NJ 07825
675 Duke Road
Buffalo, NY 14225
11460 Balls Ford Road
Manassas, VA 20109
4311 Dorchester Road
Charleston, SC 29405
2919 Dawn Road
Jacksonville, FL 32207
596 E. Highland Road
Macedonia, OH 44056
26470 Southpoint
Perrysburg, OH 43551
15660 S. Keeler Terrace
Olathe, KS 66062
117 South Smothers
N. Little Rock, AR
72114
1150 McKinley Ave.
Columbus, OH 43222
*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



3393 Needmore Road
Dayton, OH 45414
11906 Tramway Drive
Sharonville, OH 45241
4275 Shallowford Road
Chattanooga, TN 37422
1050 S. Emerson Ave.
Indianapolis, IN 46203
12450 Beard Ave., South
Burnsville, MN 55337
12595 E. 61st Street
Broken Arrow, OK 74012
2302 Pollex
Corpus Christi, TX 78415
2639 Lombardy Lane
Dallas, TX 75220
6545 Burlington N. Drive
Houston, TX 77092
2310 Gardner Lane
Tucson, AZ 85705
2394 Weaver Way
Doraville, GA 30340

  (b)   Properties Leased by the Grantor (Include Landlord’s Name):

     
1032 11th Court,
West Birmingham, AL 35231
  Charles Kemp
 
   
801 Second Avenue SE
Decatur, AL 35602
  G. Ralph Jones & Glenna Dee Jones, d/b/a Dee & J Properties
 
   
4930 University Square
Huntsville, AL 35816
  Putnam Construction & Realty Co., Inc.
 
   
661 Western Drive
Mobile, AL 36607
  Cinted Corporation
 
   
17655 Ashley Drive
Panama City, FL 32413
  BoCat, Inc.
 
   
206 W. Herman Street
Pensacola, FL
  Marquis Investments, LLC
 
   
3960 Woodville Highway
Tallahassee, FL 32301
  CMC Incorporated

 



--------------------------------------------------------------------------------



 



     
New BTS
Tallahassee, FL
  Becknell Development L.L.C.
 
   
1303 Hightower Trail
Atlanta, GA 30350
  Northridge Pavilion III &
IV, LLC
 
   
23 Sand Hill Shady Grove
Carrollton, GA 30116
  Thocker West, Inc.
 
   
111 Kelli Clark Court
Cartersville, GA 30121
  Pine Ridge Properties &
Development, LLC
 
   
5155 Cash Industrial Pk.
Cumming, GA 30040
  George R. Davidson, Frank E. Flowers, James R. Sentell
 
   
434 Old Evans Road
Evans, GA 30809
  Evans Rental, LLLP
 
   
101 Jonesboro Road
McDonough, GA 30253
  Estate of Lloyd J. Hester, Jr.
 
   
130 Amlajack Way
Newnan, GA 30265
  Windjammer Holdings, Inc.
 
   
3 Patton Road
Savannah, GA 31405
  Stewart Dockery
Development, LLC
 
   
4755 N Church Lane, SE
Smyrna, GA 30080
  George R. Davidson, Frank E. Flowers, James R. Sentell
 
   
970 Patrick Industrial Ct.
Winder, GA
  Patrick Road Associates, LLC
 
   
7842 Georgia Hwy 140
Woodstock, GA 30588
  Albors Properties, Georgia, LLC
 
   
120 Tavistock Road
Arden, NC 28704
  Slosman Family Limited
Partnership
 
   
8200 Henderson Road
Charlotte, NC 28269
  RT Goldey Investments II,
LLC d/b/a First Industrial
Buildings Land
 
   
647 Michael Wylie Drive
Charlotte, NC 28217
  The MTN Corporation
 
   
7712 Boeing Drive
Greensboro, NC 27409
  Jonathan Jones, Michael Jones
 
   
3540 Diamond Drive
Greenville, NC 27834
  Diamond Drive LLC
 
   
4525 First Avenue, S.W.
Hickory, NC 28637
  Cooger, LLC
 
   
3931 Smith Farm Road
Matthews, NC 28105
  Jerry Smith, Jimmy Smith

 



--------------------------------------------------------------------------------



 



     
5000 Trademark Drive
Raleigh, NC 27610
  Trademark Drive
Associates, LLC
 
   
4205 Emerson Street
Wilmington, NC 28403
  Marvin E. Harris, Sandra P. Harris
 
   
382 Buck Island Rd.
Bluffton, SC 29910
  Jerry Parker
 
   
4311 Dorchester Road
Charleston, SC 29405
  Warehouse Investors, Inc.
 
   
4311 Dorchester Road
Charleston, SC 29405
  Warehouse Investors, Inc.
 
   
738 Mauney Drive
Columbia, SC 29211
  Mauney Drive Associates, LLC
 
   
Old Stage Road
Simpsonville, SC 29681
  Old Stage Road Associates, LLC
 
   
3014 Drywall Drive
Myrtle Beach, SC 29577
  Jacquelyn S. Hoke
 
   
408 Dixie Highway
Auburndale, FL 33823
  John Durham, Susan Durham
 
   
21195 Boca Rio Road
Boca Raton, FL 33433
  Howell & Howell, Inc.
 
   
24263 Production Circle
Bonita Springs, FL 34135
  Jim Swing
 
   
2510 Manatee Ave. East
Bradenton, FL 34208
  RNR of Sarasota, INC.
 
   
3045 South McCall Rd.
Englewood, FL 34224
  CRY of Sarasota, INC.
 
   
3045 South McCall Road
Englewood, FL 34224
  CRY of Sarasota, INC.
 
   
2912 Warehouse Road
Ft. Myers, FL 33916
  Glades Lumber & Wood Treating Co., INC.
 
   
1751 N. Nova Rd.
Holly Hill, FL
32117-1903
  Nova Ventures, INC.
 
   
9410 Eden Avenue
Hudson, FL 34667
  Workman Properties, Inc.
 
   
2853 Dawn Road
Jacksonville, FL 32207
  Monticello Realty
Investments, LLC
 
   
700 Commerce Way W.
Jupiter, FL 33458
  JOH Corporation
 
   
2655 Irlo Bronson
Kissimmee, FL 34744
  Salvatore D. & Joyce M. Vacanit

 



--------------------------------------------------------------------------------



 



     
7611 N.W. 74th Avenue
Medley, FL 33166
  Harry Reckon
 
   
3181 Skyway Circle
Melbourne, FL 32935
  Skyway Properties, Inc.
 
   
6190 Shirley Street
Naples, FL 34109
  Larry R. Andrews
 
   
1425 S.W. 15TH Ave.
Ocala, FL 34474
  Ocala Industrial Properties  
3018 Shader Rd.
Orlando, FL 32808
  Scannell Properties #15, LLC
 
   
1771 S.W. Biltmore St.
Port St. Lucie, FL 34984
  Bayshore Industrial Properties, Inc.
 
   
250 Carmalita St.
Punta Gorda, FL 33951
  The Richard T. Stern Revocable Trust Agreement
 
   
3515 Heid Rd.
Sebring, FL 33872
  John S. Durham, Susan E. Durham
 
   
2210 Dobbs Rd.
St. Augustine, FL 32086
  James Rink, Keith Kimball
 
   
2817 N. 36th Street
Tampa, FL 33605-3127
  ML Tampa Warehouse, Inc.
 
   
3615 21st Avenue East
Tampa, FL 33605
  A.C. Dutton Lamer Corporation
 
   
1971 Commerce Ave.
Vero Beach, FL 32960
  Florida East Coast Railway, L.L.C.
 
   
4811 Dyer Blvd.
W. Palm B., FL 33407
  Four C Properties, LLC
 
   
1871 East Kings Ave.
Kingsland, GA 31548
  Jesse Eason
 
   
114 N. Main Street
Chelsea, MI 48118
  Sylvan Building, LLC
 
   
2318 Cass Road
Traverse City, MI 49684
  RJA Properties, Inc.
 
   
3470 Roger B. Chaffee
Wyoming, MI 49548
  Roger B. Chaffee Partners, LLC
 
   
330 Baker St.
Lansing, MI 48910
  Janie Y. Van Buren
 
   
6287 Lear Nagle Rd.
N. Ridgeville, OH 44039
  Mould Development Co. L.L.C.
 
   
26675 Eckel Road
Perrysburg, OH 43552
  MJM Properties

 



--------------------------------------------------------------------------------



 



     
3915 Business Park Dr.
Louisville, KY 40213
  Gault Development LLC
 
   
4961 River Road
Jefferson, LA 70121
  Vincent P. Saia
 
   
390 N. Valley Dell Drive
Fenton, MO 63026
  Douglas G. Draper
 
   
207 N. Ranson Road
Greenwood, MO 64034
  Kenell Drywall Supplies, Inc.
 
   
1002 S. Moffett
Joplin, MO 64802
  William J. Moritz Revocable Trust
 
   
5030 Waukomis Drive
Northmoor, MO 64151
  Don Alexander
 
   
2650 N. Westgate Ave.
Springfield, MO 65803
  Forerunner, LLC, Javalina,
LLC
 
   
12346 Intraplex Parkway
Gulfport, MS 39503
  Dauphin Development, LLC
 
   
300 West Monument St.
Jackson, MS 39203
  Cohea Investments, LLC
 
   
1279 Road 681
Tupelo, MS 38801
  Tommy Morgan, Inc.
 
   
11481 Gulfstream Drive
Arlington, TN 38002
  Covington Furniture
Manufacturing Co. Inc.
 
   
75 United Drive
Jackson, TN 38305
  Old Forest Properties, LLC
 
   
8 Wesley Street
Johnson City, TN 37602
  TCT Leasing Company
 
   
2646 Byington Solway Rd
Knoxville, TN 37931
  Micahel E. Schaad, Louis E. Schaad, Jr.
 
   
285 Main Street
Antioch, IL 60002
  Brian Zimmerman, Dwight
Zimmerman, Germantown Investors
 
   
2017 West Hubbard St.
Chicago, IL
  WK Properties
 
   
430 N. Damen Ave.
Chicago, IL 60622
  Michael Auriemma
 
   
275 Harvestore Drive
DeKalb, IL 60115
  CST Industries, Inc
 
   
235 Industrial Drive
Hampshire, IL 60140
  Downers-Hampshire
Partnership
 
   
8845 West 192nd St.
Mokena, IL 60448
  George Hiotis Trust
Agreement

 



--------------------------------------------------------------------------------



 



     
221 W. Jefferson Ave.
Naperville, IL 60540
  JR&K Properties, LLC
 
   
303 W. Irving Park Road
Roselle, IL 60172
  Value Enterprises, Ltd
 
   
201 Messner Drive
Wheeling, IL 60090
  Kiwi Coders, INC.
 
   
303 W. Irving Park Rd.
Roselle, IL 60172
(Railroad land lease)
  Northeast Illinois Railroad
 
   
11130 Delaware Parkway
Crown Point, IN 46307
  Cinega Partnership
 
   
2119 S. 3rd Street
Terre Haute, IN 47802
  Mary Feiler
 
   
13586 Thrush St. NW
Andover, MN 55304
  Gary T. Mulcahy
 
   
3603 Hogarth St.
Eau Claire, WI 54703
  HUB Management Co., Inc.
 
   
215 N. Henry Street
Green Bay, WI 54308
  Reines Family Limited
Partnership
 
   
2155 W. Nordale Drive
Appleton, WI 54912
  P&B Investments, LLC
 
   
4701 McFarland Ct.
McFarland, WI 53558
  BHRS Properties, L.L.C.
 
   
4786 McFarland Ct.
McFarland, WI 53558
  Badger Terminal, LLC
 
   
4949 N. 119th Street
Milwaukee, WI 53225
  Gauss Capital Investment
Company, LLC
 
   
739 Washington St.
Wausau, WI 54403
  George R. & Jacqueline E. Tetzlafk
 
   
1500 Exchange Ave.
Oklahoma City, OK 73108
  Hendricks Commercial
Properties
 
   
503 Industrial Blvd.
Austin, TX 78760
  Alden B. Smith, ALBAR Properties, L.P.
 
   
2802 Flintrock Trace
Austin, TX 78738
  Systems Holding, Ltd.
 
   
7420 Wespark Drive
Beaumont, TX 77705
  Willow Creek Industrial
Park
 
   
420 Industrial Blvd.
Bryan, TX 77803
  All-Tex Interior Supply, Inc.
 
   
1401 Meacham Blvd.
Ft. Worth, TX 76106
  Fort Worth Local Development Corp.

 



--------------------------------------------------------------------------------



 



     
10750 John W. Eliot Road
Frisco, TX 75034
  Cinega Enterprises
 
   
3302 Spur 54
Harlingen, TX 78550
  Patrick Melton
 
   
1010 Rankin Rd.
Houston, TX 77073
  1010 Rankin Road Ltd.
 
   
1415 E. Broadway
Pearland, TX 77581
  Barnett Drywall & Supply Co.,
 
   
6124 Reading Road
Rosenberg, TX 77471
  Inc. Reading, L.L.C.
 
   
2100 Mannix
San Antonio, TX 78217
  Mannix Bexar, L.P.
 
   
New BTS,
Schertz , TX
  Becknell Development L.L.C.
 
   
6696 Doniphan
Canutillo, TX 79835
  Maryanne Radecki
 
   
905 Hawkins Blvd.
El Paso, TX 79915
  Valerie Holguin
 
   
1203 N. Schultz, Bldg. #2
Casa Grande, AZ 85222
  RCR Properties, L.L.C.
 
   
2808 N. 27th Ave.
Phoenix, AZ 85009
  I & S Enterprises
 
   
2850 N. Enterprise Pkwy
Prescott Valley, AZ 86314
  Prescott Valley Commercial Dev. Group LLC
 
   
4119 E. Anderson Street
Sierra Vista, AZ 85650
  Ivan Hardt
 
   
549 Commerce Circle
Mesquite, NV 89027
  NDKMT, LLC
 
   
1818 Losee Road
N. Las Vegas, NV 89030
  Coyote Land & Management, L.L.C.
 
   
17608 E. 24th Drive
Aurora, CO 80011
  SaySky Properties, LLC
 
   
2820 N. Prospect
Colo. Springs, CO 80907
  C. Lee Goodbar, Jr.
 
   
1401 Academy Court
Ft. Collins, CO 80521
  Lockman Enterprises, LLLP
 
   
1249 Boeing Street
Boise, ID 83705
  Ronald W. Van Auker
 
   
4132 Haroldsen Drive
Idaho Falls, ID 83401
  Haroldsen Investments, LLC

 



--------------------------------------------------------------------------------



 



     
318 E. Karcher Rd.
Nampa, ID 83687
  Ronald W. Van Auker, Inc.
 
   
408 E. Karcher Rd.
Nampa, ID 83687
  Ronald W. Van Auker, Inc.
 
   
483 Eastland Drive South
Twin Falls, ID 83301
  Grand Jr., L.L.C.
 
   
689 SE Glenwood Drive
Bend, OR 97702
  Weigand Investments, Inc.
 
   
3919 West 1st Ave.
Eugene, OR 97402
  Becknell Development L.L.C.
 
   
21375 NW Cherry Lane
Hillsboro, OR 97124
  Cherry Lane Development, LLC
 
   
365 Ehrman Way
Medford, OR
  Merlin & JoAnn Fjarli
 
   
100 SE 111th Ave.
Portland, OR 97266
  The Ehlen Trust
 
   
7220 SW Bonita Road
Tigard, OR 97224
  National Safety Company
 
   
485 N. Main St.
Layton, UT 84041
  Marvin McAllister d/b/a
McAllister Properties
 
   
255 North 1000 W.
Logan, UT 84341
  Watts Holding Company
 
   
657 W. 8th Ave.
Midvale, UT 84047
  Jerry and Lee Sorenson, LLC
 
   
3125 Grant Ave.
Ogden, UT 84401
  M&N Investments
 
   
48 N. 1330 W.
Orem, UT 84057
  Amastco Investment Company, L.C.
 
   
1364 West State Road
Pleasant Grove, UT 84062
  TBL, LLC
 
   
9192 South 300 West
Sandy, UT 84070
  KMK Properties, LLC
 
   
708 N. 3050, Suite A
St. George, UT 84770
  White Hills, L.C.
 
   
4058 South River Rd., #4
St. George, UT 84770
  Architectural Stone Products Corp.
 
   
376 East 400 South #4
Springville, UT 84663
  Nauvoo Properties, L.L.C.
 
   
3663 Chico Way NW
Bremerton, WA 98310
  James L. Reed

 



--------------------------------------------------------------------------------



 



     
15102 Smokey Point
Marysville, WA 98271
  Beta-Marysville Warehouse, L.L.C.
 
   
14980 NE 90th St.
Redmond, WA 98052
  Wallace/Knutsen Partnership  
East 6819 Mission
Spokane, WA 99212
  East 6815 Mission Associates, L.L.C.  
7416 E. Broadway Ave.
Spokane Valley, WA 99212
  Becknell Development L.L.C.
 
   
4400 A Industry Drive E.
Tacoma, WA 98421
  AMB Partners II, L.P.
 
   
2508 East Fox Farm Rd.
Cheyenne, WY 82007
  Dale D. Trefre, Revocable Trust
 
   
1087/1099 Doris
Auburn Hills, MI 48326
  OBM LLC
 
   
1055 Doris
Auburn Hills, MI 48326
  OBM LLC
 
   
28187 Kehrig Drive
Chesterfield, MI 48047
  East Side Investment Group Co.
 
   
28377 Kehrig Drive
Chesterfield, MI 48047
  George E. Schena
 
   
2632 Lippencott
Flint, MI 48507
  Acoustical Land, LLC
 
   
4100 Lambert Drive
Howell, MI 48855
  H & W Land Co.
 
   
118 Rosehill #A
Jackson, MI 49202
  JBM Land, LLC  
118 Rosehill #D
Jackson, MI 49202
  JBM Land, LLC
 
   
120 Rosehill
Jackson, MI 49202
  JBM Land, LLC
 
   
33026 Capital
Livonia, MI 48150
  Capital Investments, LLC
 
   
12770 Farmington
Livonia, MI 48150
  LBM Co.
 
   
615 Harbor
Monroe, MI 48162
  PBM, LLC
 
   
4315 Corporate Drive
Mt. Pleasant, MI 48858
  Acoustical Land, LLC
 
   
4180 Dove Road
Port Huron, MI 48060
  East Side Investment Group Co
 
   
3725 East Washington
Saginaw, MI 48601
  Acoustical Land, LLC

 



--------------------------------------------------------------------------------



 



     
1255 W. Michigan Ave.
Ypsilanti, MI 48197
  H & W Land Co.
 
   
10559 Geiser Road
Holland, OH 43528
  PBM II, LLC
 
   
33000 Capital
Livonia, MI 48150
  Capital Investments, LLC
 
   
33900 Concord
Livonia, MI 48150
  Concord Properties, LLC
 
   
195 Sackett Point Rd.
North Haven, CT 06473
  Sackett Point Road
Associates, LLC
 
   
573 Bellevue Road
Newark, DE 19713
  Adriatic Associates
 
   
20 Railroad Ave.
Selbyville, DE 19975
  Coastal Investments, LLC
 
   
9714 Pulaski Highway
Baltimore, MD 21220
  Pulaski Associates Limited
Partnership
 
   
West 4661 Hollins Ferry Road
Baltimore, MD 21227
  Hollins Associates LLC
 
   
3 Washington Street
Cambridge, MD 21613
  Choptank Properties, LLC
 
   
16608 Huntersgreen
Hagerstown, MD 21740
  Hagerstown NI Industrial
Owner LLC
 
   
28895 Three Notch Rd.
Mechanicsville, MD
  Richard W. Schmidt, Gabriel A. Schmidt
 
   
301 Serendipity Drive
Millersville, MD 21108
  Broadwater Properties, LLC
 
   
8830 Orchard Tree Lane
Towson, MD 21286
  Execuhome Realty, LLC
 
   
128 Route 94
Blairstown, NJ 07825
  Lane Enterprises, Inc.
 
   
193 Fairfield Rd.
Fairfield, NJ 07004
  Fairfield Professorial Office Building, L.L.C.
 
   
163 Garfield Ave.
Kearney, NJ 07032
  Mickath Realty Company, Inc.
 
   
172-174 Garfield Ave.
Kearney, NJ 07032
  172 Garfield, LLC
 
   
39 Colonial Drive
Piscataway, NJ 08854
  H. Harding Brown, David J Frischman, Douglas Friedrich, Robert K Brown
 
   
14 Central Blvd.
S. Hackensack, NJ 07606
  Alsan Realty Company, L.P.

 



--------------------------------------------------------------------------------



 



     
1351 Route 37 West
Toms River, NJ 08755
  Vincent B Wilt, John T. Larsen
 
   
315 N. Clinton Ave.
Trenton, NJ 08638
  L & F Urban Renewal Properties
 
   
36A Green Mountain Dr.
Cohoes, NY 12047
  P & R Holdings LLC
 
   
500 Beach Rd.
W. Haverstraw, NY
10993
  The Kennedy Family, LLC
 
   
657 Route 17K
Montgomery, NY
12549
  Hudson West Realty, Inc.
 
   
7330 Townline Road
N. Tonawanda, NY
14120
  Robert Ludwig, James Staggers
 
   
200 Pixley Rd.
Rochester, NY 14624
  1635 Brooks Avenue, LLC
 
   
1635 Airport Road Suite 7
Allentown, PA 18103
  Airport Center, LP
 
   
2011 West 12th Street
Erie, PA 16505
  Austin Real Estate, INC.
 
   
111 Titus Ave.
Warrington, PA 18976
  Martin Kanter
 
   
556 Dettor Road
Charlottesville, VA 22903
  Virginia Land Holdings, LLC
 
   
10951 Pierson Drive
Fredericksburg, VA
22408
  FBP Warehouse I, LLC
 
   
401 E. Street
Hampton, VA 23661
  J.Z. Management Company, Inc.
 
   
5600 E. Virginia Beach
Norfolk, VA 23502
  Snyder Associates
 
   
2001 Magnolia St.
Richmond, VA 23223
  Magnolia Development, LLC
 
   
1639 Eastern Ave., NE
Roanoke, VA 24012
  Robert C. Hunt
 
   
4551 John Tyler Highway
Williamsburg, VA 23185
  Henry S. & Lavell M. Branscorne

 



--------------------------------------------------------------------------------



 



     
2180 N Glassell St.
Orange, CA 92865
  Frank C. Ramos & Joanne M. Ramos
 
   
1300 S. River Road
West Sacramento, CA 95961
  Jerry and Lee Sorenson, LLC

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None

 



--------------------------------------------------------------------------------



 



INFORMATION OF CALIFORNIA WHOLESALE MATERIAL SUPPLY, LLC

I.   Name of Grantor: California Wholesale Material Supply, LLC   II.   State of
Incorporation or Organization: Delaware   III.   Type of Entity: Limited
Liability Company   IV.   Organizational Number assigned by State of
Incorporation or Organization: 4481717   V.   Federal Identification Number: ***
  VI.   Place of Business (if it has only one) or Chief Executive Office (if
more than one place of business):
8535 E. Florence Avenue
Downey, CA 90240   VII.   Other Places of Business: See Below   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor: None     (b)   Properties Leased by the
Grantor (Include Landlord’s Name):

     
5812 Trade Center Drive
Austin, TX 78744
  PW Commerce Center, LP
 
   
16820 Calply Drive
Pflugerville, TX 78660
  Picadilly 2006, LLP
 
   
17100 I.H. 10 West
San Antonio, TX 78257
  San Antonio 2005, LLP
 
   
4900 Calvert Street
Dallas, TX 75247
  Calvert Properties LTD
 
   
2929 S. 38th Street
Phoenix, AZ 85040
  38th Street Partners
 
   
302 S. 30th Street
Phoenix, AZ 85034
  The Hopper Company, Inc.
 
   
2450 N. Flowing Wells
Tucson, AZ 85705
  Winged Foot Associates
 
   
5131 Edith Blvd., NE
Albuquerque, NM 87107
  John & Nora Wright
 
   
7490 Commercial Way
Henderson, NV 89015
  Calmart Limited Partnership
McGuire Street Partners
 
   
4450 McGuire Street
Las Vegas, NV
   

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



     
4611 Mitchell Street
N. Las Vegas, NV 89081
  James A. Dodge, Jr.
 
   
4330 Production Court
N. Las Vegas, NV 89115
  RSZ Limited Partnership
 
   
1442 West Center Street
Orem, UT 84057
  Brown Management, L.C.
 
   
9255 S. 255 West
Sandy, UT 84070
  KMK Properties, LLC
 
   
1400 E. Cerritos Ave.
Anaheim, CA 92805
  Cerritos Street 2005, LP
 
   
5601 Aldrin Court
Bakersfield, CA 93313
  Aldrin Partners — 1994
 
   
7901 Deering Ave.
Canoga Park, CA 91304
  7901 Deering-2003, LP
 
   
8531 E. Florence Ave.
Downey, CA
  Charlotte S. Cuerto Trust
 
   
31625 Hayman Street
Hayward, CA 94544
  Elaine F. Pector
 
   
42-805 Madio Street
Indio, CA 92201
  Indio Boulevard 2003, LP
 
   
2511 E. 115th Place
Los Angeles, CA 90059
  Dan Baugh
 
   
1860 S. Milliken Ave. #E
Ontario, CA 95407
  Kathleen N. Nitta
 
   
7330 S. Crider Ave.
Pico Rivera, CA 90660
  Crider Partners — 1991
 
   
251 East 4th Street
Ripon, CA 95366
  David & Lori Sanders
 
   
616 S. Iowa Street
Redlands, CA
  Iowa Partners — 1996
 
   
7750 Convoy Court
San Diego, CA 92111
  Ostrow Partners — 1994
 
   
3600 Third Street
San Francisco, CA 94124
  Meyer Joint Venture
 
   
914 W. Boone Street
Santa Maria, CA 93458
  Beck Family Trust
 
   
3420 Dutton Ave.
Santa Rosa, CA 95407
  Eugene & Teri Crozat
 
   
1540 S. River Road
W. Sacramento, CA 95691
  River Road Partners — 2000, LP
 
   
333 Glendale Ave.
Sparks, NV 89431
  Narom Development Co., LLC

 



--------------------------------------------------------------------------------



 



     
8535 E. Florence Ave.
Downey, CA 90240
  R AND N, LLC.
 
   
2180 N Glassell St.
Orange, CA 92865
  Hamilton Family Partnership, Ltd.*
 
   
1300 S. River Road
West Sacramento, CA 95961
  Frank C. Ramos & Joanne M. Ramos*
 
   
657 W 8th Ave.
Midvale, UT 84047
  Jerry and Lee Sorenson, LLC*

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None

 

*   Lease with L & W Supply Corporation

 



--------------------------------------------------------------------------------



 



INFORMATION OF LIVONIA BUILDING MATERIALS, LLC

I.   Name of Grantor: Livonia Building Materials, LLC   II.   State of
Incorporation or Organization: Michigan   III.   Type of Entity: Domestic
Limited Liability Company   IV.   Organizational Number assigned by State of
Incorporation or Organization: D0453H   V.   Federal Identification Number: ***
  VI.   Place of Business (if it has only one) or Chief Executive Office (if
more than one place of business):
550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: See Below   VIII.  
Locations of other Collateral:

  (a)   Properties Owned by the Grantor: None     (b)   Properties Leased by the
Grantor (Include Landlord’s Name):

     
33900 Concord
Livonia, MI 48150
  Concord Properties, LLC*

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None

 

*   Lease with L & W Supply Corporation

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



INFORMATION OF RIVER CITY MATERIALS, INC.

I.   Name of Grantor: River City Materials, Inc.   II.   State of Incorporation
or Organization: Arkansas   III.   Type of Entity: For Profit Corporation   IV.
  Organizational Number assigned by State of Incorporation or Organization:
100043973   V.   Federal Identification Number: ***   VI.   Place of Business
(if it has only one) or Chief Executive Office (if more than one place of
business):
925 Bond Street
Little Rock, AR 72202   VII.   Other Places of Business: See below   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor: None     (b)   Properties Leased by the
Grantor (Include Landlord’s Name):

         
 
  825 Bond Street
Little Rock, AR 72202

1504 N. 35th Street
Rogers, AR 72756

1755 Airways Blvd.
Memphis, TN 38114

300 W. Monument
Jackson, MS 39203

2646 Byington Solway Rd.
Knoxville, TN 37931   The Natural, LLC


Gypsum Investments, LLC


Bluff City, LLC


Cohea Investments, LLC


Michael E. Schaad, Louis E. Schaad, Jr.*

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):
None

 

*   Lease with L & W Supply Corporation

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



INFORMATION OF USG FOREIGN INVESTMENTS, LTD.

I.   Name of Grantor: USG Foreign Investments, Ltd.   II.   State of
Incorporation or Organization: Delaware   III.   Type of Entity: Corporation  
IV.   Organizational Number assigned by State of Incorporation or Organization:
0904059   V.   Federal Identification Number: ***   VI.   Place of Business (if
it has only one) or Chief Executive Office (if more than one place of business)

550 W. Adams Street
Chicago, IL 60661   VII.   Other Places of Business: None   VIII.   Locations of
Collateral:

  (a)   Properties Owned by the Grantor: None     (b)   Properties Leased by the
Grantor (Include Landlord’s Name): None     (c)   Public Warehouses or other
Locations pursuant to Bailment or Consignment Arrangements (include name of
Warehouse Operator or other Bailee or Consignee): None

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



INFORMATION OF OTSEGO PAPER, INC.

I.   Name of Grantor: Otsego Paper, Inc.   II.   State of Incorporation or
Organization: Delaware   III.   Type of Entity: Corporation   IV.  
Organizational Number assigned by State of Incorporation or Organization:
4123529   V.   Federal Identification Number: ***   VI.   Place of Business (if
it has only one) or Chief Executive Office (if more than one place of business)

320 N. Farmer St
Otsego, MI 49078-1150   VII.   Other Places of Business: None   VIII.  
Locations of Collateral:

  (a)   Properties Owned by the Grantor:

320 N. Farmer St
Otsego, MI 49078-1150     (b)   Properties Leased by the Grantor (Include
Landlord’s Name): None     (c)   Public Warehouses or other Locations pursuant
to Bailment or Consignment Arrangements (include name of Warehouse Operator or
other Bailee or Consignee): None

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

 



--------------------------------------------------------------------------------



 



EXHIBIT B
COLLATERAL DEPOSIT ACCOUNTS

                  Name and Address       Related Name of   of Depositary      
Lockbox Grantor   Institution   Account Number   number, if any
US Gypsum Company
  ***   ***   ***, ***
 
  ***   ***   ***, ***
 
      ***    
USG Interiors, Inc.
  ***   ***   ***, ***
 
  ***   ***   ***
 
      ***    
L & W Supply Corporation
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

B-1



--------------------------------------------------------------------------------



 



                  Name and Address       Related Name of   of Depositary      
Lockbox Grantor   Institution   Account Number   number, if any
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***   ***
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
           
 
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
  ***   ***    
 
      ***    
 
  ***   ***    
 
      ***   ***
 
  ***   ***    

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

B-2



--------------------------------------------------------------------------------



 



                  Name and Address       Related Name of   of Depositary      
Lockbox Grantor   Institution   Account Number   number, if any
 
      ***    
 
      ***    
 
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
  ***   ***   ***
 
      ***   ***
 
      ***    
 
      ***    
 
      ***   ***
California Wholesale Material Supply, LLC
  ***   ***    
 
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***   ***
 
      ***    
River City Materials, Inc.
  ***   ***    
 
      ***    
 
      ***    
 
  ***   ***    
 
      ***    
 
      ***    
L & W Supply Corporation (formerly held by Livonia Holdings, Inc., a Delaware
corporation which merged into L & W Supply Corporation)
  ***   ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    
 
      ***    

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

B-3



--------------------------------------------------------------------------------



 



                  Name and Address       Related Name of   of Depositary      
Lockbox Grantor   Institution   Account Number   number, if any
Livonia Building Materials, LLC
  ***   ***    
Otsego Paper, Inc.
  None        

*** CONFIDENTIAL MATERIAL REDACTED AND SEPARATELY FILED WITH THE COMMISSION***

B-4



--------------------------------------------------------------------------------



 



EXHIBIT C
(See Section 3.01 of Security Agreement)
OFFICES IN WHICH FINANCING STATEMENTS HAVE BEEN FILED

          Company   Secretary of State Office  
USG Corporation
  Delaware
 
       
California Wholesale Material Supply, LLC
  Delaware
 
       
L & W Supply Corporation
  Delaware
 
       
Livonia Building Materials, LLC
  Michigan
 
       
Otsego Paper, Inc.
  Delaware
 
       
River City Materials, Inc.
  Arkansas
 
       
United States Gypsum Company
  Delaware
 
       
USG Foreign Investments, Ltd.
  Delaware
 
       
USG Interiors, Inc.
  Delaware

 



--------------------------------------------------------------------------------



 



EXHIBIT D
                    SUPPLEMENT NO. __ dated as of [    ] (this “Supplement”), to
the Pledge and Security Agreement dated as of January 7, 2009 (as amended,
supplemented or otherwise modified from time to time, the “Security Agreement”),
among USG Corporation, a Delaware corporation (the “Borrower”), the Subsidiaries
of USG Corporation from time to time party thereto (each such Subsidiary and the
Borrower, a “Grantor” and, collectively, the “Grantors”) and JPMorgan Chase
Bank, N.A., in its capacity as administrative agent (the “Administrative Agent”)
for the lenders party to the Credit Agreement referred to below.
          A. Reference is made to the Second Amended and Restated Credit
Agreement dated as of January 7, 2009 (as amended, supplemented or otherwise
modified from time to time, the “Credit Agreement”), among the Borrower, the
Lenders from time to time party thereto, the Administrative Agent and Goldman
Sachs Credit Partners, L.P., as syndication agent.
          B. Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Credit Agreement or the
Security Agreement, as applicable.
          C. The Grantors have entered into the Security Agreement in order to
induce the Lenders to make Loans. Section 8.14 of Security Agreement provides
that certain Subsidiaries must become Grantors under the Security Agreement by
execution and delivery of an instrument in the form of this Supplement. The
undersigned such Subsidiary (the “New Subsidiary”) is executing this Supplement
in accordance with the requirements of the Credit Agreement to become a Grantor
under the Security Agreement in order to induce the Lenders to make additional
Loans and as consideration for Loans previously made.
          Accordingly, the Administrative Agent and the New Subsidiary agree as
follows:
          SECTION 1. In accordance with Section 8.14 of the Security Agreement,
the New Subsidiary by its signature below becomes a Grantor under the Security
Agreement with the same force and effect as if originally named therein as a
Grantor and the New Subsidiary hereby (a) agrees to all the terms and provisions
of the Security Agreement applicable to it as a Grantor thereunder and
(b) represents and warrants that the representations and warranties made by it
as a Grantor thereunder are true and correct on and as of the date hereof. In
furtherance of the foregoing, the New Subsidiary, as security for the payment
and performance in full of the Secured Obligations, does hereby create and grant
to the Administrative Agent, its successors and assigns, for the benefit of the
Secured Parties, their successors and assigns, a security interest in and Lien
on all of the New Subsidiary’s right, title and interest in and to the
Collateral of the New

 



--------------------------------------------------------------------------------



 



Subsidiary. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Subsidiary. The Security Agreement is hereby
incorporated herein by reference.
          SECTION 2. The New Subsidiary represents and warrants to the
Administrative Agent and the other Secured Parties that this Supplement has been
duly authorized, executed and delivered by it and constitutes its legal, valid
and binding obligation, enforceable against it in accordance with its terms.
          SECTION 3. This Supplement may be executed in counterparts (and by
different parties hereto on different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. This Supplement shall become effective when the Administrative
Agent shall have received a counterpart of this Supplement that bears the
signature of the New Subsidiary and the Administrative Agent has executed a
counterpart hereof. Delivery of an executed signature page to this Supplement by
facsimile or electronic transmission (including Adobe PDF file) shall be as
effective as delivery of a manually signed counterpart of this Supplement.
          SECTION 4. The New Subsidiary hereby represents and warrants that
(a) set forth on Schedule I attached hereto is the true and correct legal name
of the New Subsidiary, its state of organization, the organizational number
issued to it by its state of organization, its federal employer identification
number and the location of its place of business (if it has only one) or its
chief executive office (if it has more than one place of business), the location
of any other place of business of such New Subsidiary and the location of any
and all Collateral of the New Subsidiary and (b) set forth on Schedule II
attached hereto is a complete list of all Collateral Deposit Accounts maintained
by such New Subsidiary, together with applicable identifying information for
such Collateral Deposit Accounts . The information set forth on such Schedule I
shall be deemed to supplement Exhibit A to the Security Agreement, effective as
of the date hereof. The information set forth on such Schedule II in respect of
Collateral Deposit Accounts shall be deemed to supplement Exhibit B to the
Security Agreement, effective as of the date hereof.
          SECTION 5. Except as expressly supplemented hereby, the Security
Agreement shall remain in full force and effect.
          SECTION 6. THIS SUPPLEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.
          SECTION 7. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO
THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL
BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR
RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY (WHETHER BASED ON

 



--------------------------------------------------------------------------------



 



CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.
          SECTION 8. In case any one or more of the provisions contained in this
Supplement should be held invalid, illegal or unenforceable in any respect, the
validity, legality and enforceability of the remaining provisions contained
herein and in the Security Agreement shall not in any way be affected or
impaired thereby (it being understood that the invalidity of a particular
provision in a particular jurisdiction shall not in and of itself affect the
validity of such provision in any other jurisdiction). The parties hereto shall
endeavor in good-faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.
          SECTION 9. All communications and notices hereunder shall be in
writing and given as provided in Section 9.01 of the Security Agreement.
          SECTION 10. The New Subsidiary agrees to reimburse the Administrative
Agent for its reasonable out-of-pocket expenses in connection with this
Supplement, including the reasonable fees, other charges and disbursements of
counsel for the Administrative Agent.

 



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the New Subsidiary and the Administrative Agent
have duly executed this Supplement to the Security Agreement as of the day and
year first above written.

            [NAME OF NEW SUBSIDIARY],
      by           Name:           Title:        

            JPMORGAN CHASE BANK, N.A.,
as Administrative Agent,
      by           Name:           Title:        

 



--------------------------------------------------------------------------------



 



Schedule I to
Supplement No. __ to
the Pledge and Security
Agreement
INFORMATION OF {Insert name of New Subsidiary}
I. Name of Grantor: _____________________________________
II. State of Incorporation or Organization: _______________________________
III. Type of Entity: _______________________________________
IV. Organizational Number assigned by State of Incorporation or Organization:
____________
V. Federal Identification Number: ________________________________
VI. Place of Business (if it has only one) or Chief Executive Office (if more
than one place of business):
                                                            
                           
                                                            
                           
                                                            
                           
                                                            
                           
                                                            
                           
       Attention: ________________________________
VII. Other Places of Business:
VIII. Locations of Collateral:

  (a)   Properties Owned by the Grantor:

  (b)   Properties Leased by the Grantor (Include Landlord’s Name):

  (c)   Public Warehouses or other Locations pursuant to Bailment or Consignment
Arrangements (include name of Warehouse Operator or other Bailee or Consignee):

 



--------------------------------------------------------------------------------



 



Schedule II to
Supplement No. __ to
the Pledge and Security
Agreement
COLLATERAL DEPOSIT ACCOUNTS

                                          Location of     Name of Grantor   Name
of Institution   Institution   Account Number

 